Citation Nr: 0030627	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  95-18 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for defective vision of 
the left eye with muscle pull.

2.  Entitlement to service connection for an organic 
disability manifested by hypercholesteremia.

3.  Entitlement to service connection for a scar as a 
residual of a right hand laceration.  

4.  Entitlement to service connection for history of a 
fracture of the fifth fingers on both hands.

5.  Entitlement to service connection for arthritis of both 
hands.

6.  Entitlement to service connection for arthritis of both 
feet.   

7.  Entitlement to a disability evaluation in excess of 10 
percent for discogenic disease of the lumbar spine.

8.  Entitlement to a disability evaluation in excess of 30 
percent for hypertensive heart disease.

9.  Entitlement to a disability evaluation in excess of 10 
percent for ligamentous strain of the left knee.

10.  Entitlement to a disability evaluation in excess of 10 
percent for ligamentous strain of the right knee.

11.  Entitlement a compensable evaluation for anterior bony 
bridging at T11 and T12.

12.  Entitlement to a compensable disability evaluation for 
hearing loss of the right ear from January 1, 1994 to August 
19, 1997.  

13.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss from August 20, 1997. 

14.  Entitlement to a compensable evaluation for history of 
granulomatous disease of the lungs.

15.  Entitlement to a compensable disability evaluation for 
residuals scar of a left eyelid laceration. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1993.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California 
(the RO).  A January 1994 rating decision granted service 
connection for discogenic disease of the lumbar spine region 
with discomfort which was assigned a zero percent rating, 
scar due to a laceration to the left eyelid which was 
assigned a zero percent rating, right sensorineural hearing 
loss which was assigned a zero percent rating, history of 
hypertension which was assigned a zero percent rating, and 
history of granulomatous disease of the lungs which was 
assigned a zero percent rating.  Service connection was 
denied for an organic disability manifested by chest pain, 
residuals of flat feet, organic disability manifested by 
hypercholesteremia, history of condyloma acuminatum prepuce, 
bilateral knee sprain, history of the fracture of the 5th 
finger of both hands, arthritis of the feet, defective vision 
with muscle pull of the left eye, arthritis of the hands, 
laceration of the right hand, and hearing loss of the left 
ear.  The veteran appealed this rating decision.

During the pendency of this appeal, in a March 1996 rating 
decision, the RO characterized the lumbar spine disability as 
discogenic disease of the lumbar region with anterior bony 
bridging at T11-12 and T12-L1.  In an April 1996 rating 
decision, the RO assigned a 10 percent evaluation to the 
hypertension.  Service connection for tinea versicolor was 
granted and a 10 percent evaluation was assigned.  A July 
1996 rating decision granted service connection for condyloma 
acuminatum prepuce and a zero percent evaluation was 
assigned.  

In an April 1998 rating decision, the RO separated the 
thoracic spine disability from the lumbar spine disability.  
The lumbar spine disability was characterized as discogenic 
disease of the lumbar region and the 10 percent rating was 
continued.  The thoracic spine disability was characterized 
as anterior bony bridging at T11-12 and a zero percent 
evaluation was assigned.  The service-connected hypertension 
was changed to hypertensive heart disease and a 30 percent 
evaluation was assigned.  Service connection was granted for 
right knee ligamentous strain and left knee ligamentous 
strain and 10 percent evaluations were assigned to each knee.  
Service connection was granted for bilateral hearing loss, 
effective from August 20, 1997.  Service connection for flat 
feet was established and a zero percent evaluation was 
assigned.  The RO indicated that the claim for service 
connection for chest pain was moot because the service-
connected hypertensive heart disease contemplated chest pain.  

The veteran did not file a timely Notice of Disagreement with 
respect to the rating decisions which granted service 
connection for condyloma acuminatum prepuce and flat feet.  
In an April 1996 rating decision, the RO denied entitlement 
to service connection for allergic bronchitis.  The veteran 
was notified of this rating decision and did not file a 
timely Notice of Disagreement.  Accordingly, these issues are 
not on appeal and will be discussed no further herein.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 20.202, 
20.302 (2000); Manlicon v. West, 12 Vet. App. 238 (1999).

As noted above, during the pendency of this appeal, higher 
disability evaluations were assigned to the service-connected 
discogenic disease of the lumbar spine and to the 
hypertensive heart disease.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (the Court) held that regarding a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
The Court also stated that it follows that such a claim 
remains in controversy "where less than the maximum available 
benefits are awarded."  Id. at 38.  Consequently, the issues 
of entitlement to a disability evaluation in excess of 10 
percent for discogenic disease of the lumbar spine and in 
excess of 30 percent for hypertensive heart disease are still 
before the Board for appellate review.  


FINDINGS OF FACT

1.  Exotropia of the left eye was incurred in service.   

2.  There is no evidence of an organic disability manifested 
by hypercholesteremia.  

3.  The scar as a residual of a right hand laceration was 
incurred in service.

4.  Degenerative osteoarthrosis of the fifth fingers 
manifested within one year of service separation in December 
1993.   

5.  Osteoarthrosis of the ring fingers manifested within one 
year from service separation in December 1993.   

6.  Arthritis of the feet has not been demonstrated. 

7.  The service-connected discogenic disc disease of the 
lumbar spine is manifested by subjective complaints of 
occasional pain, X-ray findings of narrowing at the T12-L1 
interspace and mild osteoarthritis, and Magnetic Resonance 
Imaging findings of discogenic degeneration at L4-5 and L3-4.  
  
8.  The revised version of 38 C.F.R. § 4.104, Diagnostic Code 
7007 [hypertensive heart disease], effective January 12, 
1998, is more favorable to the veteran's claim.    

9.  Prior to January 12, 1998, the veteran's service-
connected hypertensive heart disease was primarily manifested 
by mild hypertrophy of the left ventricular which is definite 
enlargement of the heart; there were no objective findings of 
marked enlargement of the heart, diastolic blood pressure of 
120 or more, dyspnea on exertion, definite signs of 
congestive heart failure, or evidence that more than light 
manual labor or sedentary employment was precluded.   

10.  From January 12, 1998, the veteran's service-connected 
hypertensive heart disease is primarily manifested by 
evidence of left ventricular hypertrophy by echocardiogram, a 
workload of 11 MET's, and normal ejection fraction; there is 
no objective evidence of acute episodes of congestive heart 
failure or chronic congestive heart failure, dyspnea, 
fatigue, angina, dizziness, or syncope.  

11.  The service-connected ligamentous strain of the left 
knee is principally manifested by subjective complaints of 
pain with objective findings of occasional discomfort over 
the area inferior to the patella and tenderness along the 
medial side of the knee lateral to the patella; there are no 
objective findings of limitation of motion or instability of 
the knee joint or X-ray evidence of arthritis of the knee 
joint.   

12.  The service-connected ligamentous strain of the right 
knee is principally manifested by subjective complaints of 
pain with objective findings of occasional discomfort over 
the area inferior to the patella and tenderness along the 
medial side of the knee lateral to the patella; there are no 
objective findings of limitation of motion or instability of 
the knee joint or X-ray evidence of arthritis of the knee 
joint.  

13.  The service-connected anterior bony bridging of T11-T12 
is principally manifested by subjective complaints of 
occasional pain and X-ray findings of anterior bridging at 
T12 and narrowing of the interspace at T11-12; there is no 
objective evidence of limitation of motion of the dorsal 
spine.      

14.  Neither the old or new regulations referable to the 
evaluation of hearing loss are more favorable to the veteran. 

15.  From January 1, 1994 to August 19, 1997, the service-
connected hearing loss of the right ear was principally 
manifested by an average pure tone threshold of 24 decibels 
and a speech recognition ability of 96 percent.    

16.  From August 20, 1997 to June 9, 1999, the service-
connected bilateral hearing loss was principally manifested 
by an average pure tone threshold of 29 decibels in the right 
ear with speech recognition ability of 88 percent, and 
average pure tone threshold of 25 decibels in the left ear 
with speech recognition ability of 88 percent. 

17.  From June 10, 1999, the veteran's service-connected 
bilateral hearing loss is principally manifested by an 
average pure tone threshold of 21 decibels in the right ear 
with speech recognition ability of 96 percent, and average 
pure tone threshold of 23 decibels in the left ear with 
speech recognition ability of 96 percent. 

18.  The revised version of 38 C.F.R. § 4.97, Diagnostic Code 
6600 [chronic bronchitis], effective October 7, 1996, is more 
favorable to the veteran's claim.    

19.  Prior to October 7, 1996, the service-connected history 
of granulomatous disease of the lungs was principally 
manifested by subjective complaints of occasional episodes of 
chronic cough with X-ray findings of multiple lightly 
calcified granulomas in both lung fields which is productive 
of mild disability; there is no objective evidence of rales, 
dyspnea, chronic airway obstruction, severe ventilatory 
impairment, symptoms of associated emphysema or cyanosis, or 
findings of rightsided heart involvement.   

20.  From October 7, 1996, the service-connected history of 
granulomatous disease of the lungs is principally manifested 
by an FEV-1 of 85 to 103 percent predicted, an FEV-1/FVC of 
81 to 85 percent, and a DLCO(SB) of 101 percent predicted; 
there is no objective evidence of maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption, cor pulmonale 
(right heart failure), right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute respiratory 
failure, or that the veteran requires outpatient oxygen 
therapy.

21.  The service-connected residual scar of a laceration of 
the left eyelid is principally manifested by a small, 
superficial, well-healed scar over the middle of the left 
upper eyelid; there is no objective evidence of moderate, 
severe, complete or exceptionally repugnant deformity or 
disfigurement, poor nourishment, repeated ulceration, 
tenderness, pain, or limitation of function of the left 
eyelid due to the scar.   

22.  Neither an exceptional nor unusual disability picture 
has been presented so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Service connection for exotropia of the left eye is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000). 

2.  Service connection for hypercholesteremia is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000). 

3.  Service connection for a scar as a residual of a right 
hand laceration is warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000). 

4.  Service connection for degenerative osteoarthrosis of the 
bilateral fifth fingers is warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2000). 

5.  Service connection for osteoarthrosis of the bilateral 
ring fingers is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2000). 

6.  Service connection for arthritis of the feet is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000). 

7.  The criteria for a disability evaluation in excess of 10 
percent for discogenic disease of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2000).

8.  Prior to January 12, 1998, the criteria for a disability 
evaluation in excess of 30 percent for hypertensive heart 
disease have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7007 (effective through 
January 11, 1998).

9.  From January 12, 1998, the criteria for a disability 
evaluation in excess of 30 percent for hypertensive heart 
disease have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7007 (2000).  

10.  The criteria for a disability evaluation in excess of 10 
percent for left knee ligamentous strain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5257 (2000).  

11.  The criteria for a disability evaluation in excess of 10 
percent for ligamentous strain of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5257 (2000).  

12.  The criteria for a disability evaluation in excess of 
zero percent for anterior bony bridging of T11 and T12 have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Codes 5010, 5291 (2000). 

13.  From January 1, 1994 to August 19, 1997, the criteria 
for a compensable schedular evaluation for hearing loss of 
the right ear have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(effective through June 9, 1999). 

14.  From August 20, 1997 to June 9, 1999, the criteria for a 
compensable schedular evaluation for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (effective through June 9, 
1999).  

15.  From June 10, 1999, the criteria for a compensable 
schedular evaluation for bilateral hearing loss have not been 
met.  38 C.F.R. § 1155 (West 1991); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (2000). 

16.  Prior to October 7, 1996, the criteria for a compensable 
disability evaluation for history of granulomatous disease of 
the lungs have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6600 (effective through 
October 7, 1996).

17.  On and after October 7, 1996, the criteria for a 
compensable disability evaluation for history of 
granulomatous disease of the lungs have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (2000). 

18.  The criteria for a disability evaluation in excess of 
zero percent for residual scar of the laceration to the left 
eyelid have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2000). 

19.  An extraschedular disability rating is not warranted.  
38 C.F.R. § 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a defective 
vision of the left eye, organic disability manifested by 
hypercholesteremia, residual scar of a laceration of the 
right hand, history of fracture of the 5th fingers of both 
hands, arthritis of both hands, and arthritis of both feet.  
The veteran is also seeking entitlement to disability 
evaluations in excess of 10 percent for discogenic disc 
disease of the lumbar spine, in excess of 10 percent for 
ligamentous strain of the left and right knees, and in excess 
of 30 percent for hypertensive heart disease.   The veteran 
is also seeking entitlement to compensable evaluations for 
anterior bony bridging of T11-T12, bilateral hearing loss, 
history of granulomatous disease of the lungs, and residuals 
scar of a laceration of the eyelid.  For clarity's sake, the 
Board will separately discuss the issues on appeal.  Finally, 
the matter of an extraschedular rating will be discussed.

I.  Entitlement to Service Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 and Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (2000).

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id. 

Analysis

1.  Service connection for defective vision of the left eye 
with muscle pull 

Factual Background
 
Service medical records show that in February 1974, exotropia 
was diagnosed.  This disorder was diagnosed and treated in 
April 1977, February 1979, April 1980, August 1980, December 
1980, and April 1981.  

VA examination reports dated in August 1996, September 1997, 
and June 1998 reflect diagnoses of exotropia and presbyopia.  
The August 1996 VA examination report reflects a diagnosis of 
left exotropia. 

A February 1999 visual examination report indicates that Dr. 
G.F. indicated that he was asked for a medical opinion on the 
left eye muscle pull on whether it was likely or not that the 
muscle pull was related or acquired during military service.  
Dr. G.F. stated that his findings since 1994 on a series of 
approximately five visits showed that the veteran had 
exotropia of 12 prism diopters.  Dr. G.F. stated that this 
may have occurred during military service but it may not be 
related to military service in any way.  Dr. G.F. stated that 
many people have eye muscles that do not coordinate 
themselves well.  Dr. G.F. noted that on his first visit on 
April 4, 1994, the veteran related that he was hit in the eye 
10-12 years ago and had another injury in 1992.  Dr. G.F. 
stated that whether either of these things are related to the 
"turning out" was impossible to tell as well.  Dr. G.F. 
indicated that many people have eyes that naturally turn 
outwards.  He noted that this could be corrected in some 
cases with muscle surgery but it would be very hard to 
document that it was caused by any activity in the military 
service.  



Discussion

The medical evidence of record establishes that exotropia of 
the left eye was diagnosed in service.  Service medical 
records show that in February 1974, exotropia was diagnosed.  
This disorder was diagnosed and treated in April 1977, 
February 1979, April 1980, August 1980, December 1980, and 
April 1981.  

There is probative evidence that exotropia of the left eye 
was diagnosed soon after service separation and is medically 
related to the veteran's period of service.  In a February 
1999 medical opinion, Dr. G.F. stated that his findings since 
1994 on a series of approximately five visits showed that the 
veteran had exotropia of 12 prism diopters.  Dr. G.F. stated 
that this may have occurred during military service.  The 
Board notes that Dr. G.F. performed the VA examinations in 
April 1994, August 1996, September 1997, and June 1998.  
Review of the record reveals that service medical records 
clearly establish that the exotropia of the left eye was 
diagnosed in service.

The Board notes that in the February 1999 medical opinion, 
Dr. G.F. also indicated that the exotropia of the left eye 
may not be related to military service in any way.  Dr. G.F. 
stated that many people have eye muscles that do not 
coordinate themselves well.  Dr. G.F. noted that on his first 
visit on April 4, 1994, the veteran related that he was hit 
in the eye 10-12 years ago and had another injury in 1992.  
Dr. G.F. stated that whether either of these things are 
related to the "turning out" was impossible to tell as 
well.  Dr. G.F. indicated that many people have eyes that 
naturally turn outwards.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5107); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also 
Grantham v. Brown, 8 Vet. App. 228, 235 (1995); Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994).  

The Board finds that the facts of the case are in equipoise 
with respect to the question of whether the veteran's 
exotropia of the left eye was incurred during service.  There 
is medical evidence, including the veteran's service medical 
records and the February 1999 medical opinion which support 
the proposition that the exotropia started in service.  The 
February 1999 medical opinion also indicates that it was 
possible that the exotropia of the left eye was not related 
to service.  In light of the evidence on both sides of the 
issue, the Board has concluded that the benefit of the doubt 
is afforded the veteran, and service connection is granted 
for exotropia of the left eye.  See 38 U.S.C.A. §§ 1110, 
1131; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5107); 38 C.F.R. §§  3.102, 3.303.   

The VA examination reports also indicate that the veteran has 
refractive error and presbyopia of the left eye.  However, 
congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2000); See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.  Thus, service connection for such disorders is 
prohibited.  

2.  Service connection for an organic disability manifested 
by hypercholesteremia

Factual background

Service medical records indicate that upon a January 1990 
examination, the veteran had borderline high cholesterol.  A 
September 1990 service medical record indicates that the 
veteran's cholesterol was 198 mg/dL out of a range of 110-200 
mg/dL.  The triglycerides were 276 out of a range of 40-160 
mg/dL.  It was noted that the triglycerides was high.  

An April 1994 VA examination report reflects a diagnosis of 
history of hypercholesteremia, improved.  

A July 1998 VA laboratory findings indicate that the 
veteran's cholesterol 166 mg/dL out of a range of 140-220 
mg/dL. 
    
Discussion

As is noted above, the veteran asserts that he is entitled to 
service connection for an organic disability manifested by 
hypercholesteremia.  Review of the record reveals that the 
veteran had high cholesterol in service.  However, there is 
no medical evidence of record which establishes that the 
veteran currently has hypercholesteremia or an organic 
disability manifested by hypercholesteremia.  

As noted above, the law governing the payment of VA 
disability compensation provides that the Unites States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. § 1110, 1131 (West 1991).  In the veteran's case, 
while elevated cholesterol or hypercholesteremia has been 
identified during service, a disability manifested by 
hypercholesteremia was not identified, either in service or 
after service.  High cholesterol is a laboratory finding, not 
a medical diagnosis, and in this case has not been identified 
as a disease or as representative of a disease in the 
evidence of record.  See Winn, supra.  

Furthermore, the medical evidence of record does not 
establish that the veteran currently has hypercholesteremia.   
The April 1994 VA examination report indicates that the 
veteran had a history of hypercholesteremia, improved. There 
were no findings of high cholesterol or a disability due to 
high cholesterol.  Even if hypercholesteremia was a 
disability, service connection may not be granted for a 
diagnosis of a disability by history.  Cf. Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

Most significantly, the July 1998 VA examination report 
indicates that laboratory tests revealed that the veteran had 
a normal level of cholesterol.  The record thus contains no 
competent medical evidence that the veteran has current 
disability associated with hypercholesterolemia.  

The veteran's own implied assertions that these laboratory 
findings are inherently disabling are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" is 
the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..."  38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991). 

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
Although elevated levels of cholesterol have been indicated 
during service, the medical evidence does not reveal any 
disability related to the veteran's elevated readings.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.  

The Board finds that the RO complied with the provisions of 
the Veterans Claims Assistance Act of 2000 and has fulfilled 
its duty to assist the claimant in the development of his 
claim for service connection for a disability manifested by 
hypercholesteremia.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475. 114 Stat. 2096 (2000).  The Board 
finds that the RO made all reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  The Board further finds that no reasonable 
possibility exists that any other assistance would aid in 
substantiating the claim, in light of the absence of 
competent evidence of a current disability, which is 
discussed in detail above.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C.A. § 5103A).   
  
Review of the record reveals that the RO obtained the 
veteran's service medical records and all records identified 
by the veteran.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

The RO notified the veteran of the evidence that was 
necessary to substantiate the veteran's claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  In the April 1998 supplemental statement of the 
case, the RO clearly notified the veteran that it was 
necessary for him to provide evidence which demonstrates an 
actual disability and that high cholesterol was not a 
disability, but a laboratory finding.  

Review of the record further reveals that the veteran was 
afforded VA examinations in April 1994, May 1996, August 
1997, October 1997, June 1998, and September 1999.  In July 
1998, blood tests, including a test of the veteran's 
cholesterol level was performed.  Thus, the Board finds that 
the RO provided the veteran with numerous examinations even 
though there was no competent evidence of a current 
disability.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

Thus, Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  In light of the absence of medical 
evidence of a current disability due to hypercholesteremia or 
even medical evidence of hypercholesteremia, the Board finds 
that no reasonable possibility exists that any other 
assistance would aid in substantiating the claim and the RO 
met its duty to assist the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

The Board notes that in the event that the veteran submits 
medical evidence of a current disability due to 
hypercholesteremia, the VA will provide additional assistance 
in obtaining evidence necessary to substantiate the claim.  

3.  Service connection for a residual scar due to a 
laceration to the right hand

Factual Background

A January 1994 application for compensation or pension 
indicates that the veteran filed a claim for service 
connection for a scar of the right hand between the thumb and 
first finger.  He reported that he was treated for this 
laceration in 1993.  The application was dated December 31, 
1993 and was received by the RO on January 10, 1994.  

An April 1994 VA examination report reveals that the veteran 
reported that he sustained a laceration over the right hand 
between the thumb and the first finger.  He stated that the 
wound was superficial and no sutures were required.  The 
veteran stated that he was treated with a dressing and it 
healed without complication.  The veteran had no further 
complaints.  Examination revealed a well-healed, superficial 
scar across the dorsum of the thenar eminence of the right 
hand.  The diagnosis was laceration of the right hand, 
healed. 

An August 1997 VA examination detected a well-healed incision 
scar across the lateral aspect of the right wrist without 
evidence of gross deformity. 

An October 1997 VA examination detected a 2 and 1/2 inch scar 
on the right hand on the radial thumb and wrist.   

Discussion

The veteran asserts that he currently has a scar as a 
residual of a laceration to the right hand which he sustained 
in service in 1993.  The service medical records are silent 
for complaints or diagnosis of a laceration to the right hand 
or any residual scar.  However, the veteran reported having 
this injury on December 31, 1993, the date of service 
separation.  In his application for compensation, which is 
dated December 31, 1993 , and was received by the RO on 
January 10, 1994, the veteran stated that he had a scar on 
the right hand due to a laceration incurred in service.   

There is probative and persuasive medical evidence of record 
which shows that soon after service separation, a scar on the 
right hand was detected.  The April 1994 VA examination 
report indicates that the examination revealed a well-healed, 
superficial scar across the dorsum of the thenar eminence of 
the right hand.  There is no evidence of record which shows 
that the veteran sustained a laceration to the right hand in 
the time period between service separation in December 1993 
and the VA examination in April 1994.  

The Board finds that the veteran's statements that he 
sustained a laceration to the right hand in service in 1993 
to be credible and probative.  The April 1994 VA examination 
report, which was conducted four months after service 
separation, indicates that the veteran had a superficial scar 
across the dorsum of the thenar eminence of the right hand.  
Therefore, as the competent medical evidence of record 
demonstrates that the veteran sustained a laceration to the 
right hand in service, and the veteran currently has a 
residual scar due to the laceration of the right hand, the 
Board finds that the credible and probative evidence in this 
case supports the veteran's claim, and a grant of service 
connection for a residual scar due to a laceration to the 
right hand is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Accordingly, service connection for a 
residual scar due to a laceration to the right hand is 
granted. 

4. Service Connection for history of a fracture of the 5th 
fingers of both hands

Factual Background

Service medical records indicate that in February 1978, the 
veteran incurred an injury to his foot playing basketball. 

In a January 1994 veteran's application for compensation and 
pension indicates that the veteran filed a claim for service 
connection for broken fifth fingers of both hands. The 
veteran reported that he incurred this injury in 1974.  The 
application was dated December 31, 1993 and was received by 
the RO on January 10, 1994.  

An April 1994 VA examination report indicates that the 
veteran reported that in 1974, he sustained fractures of the 
distal phalanxes of both fifth fingers on two separate 
occasions due to injuries involved in athletics.  There was 
no treatment provided at the time.  Examination revealed 
evidence of very slight thickening about the proximal 
interphalangeal joints of the fingers of both hands.  The 
diagnosis was history of a fracture of the fifth fingers of 
both hands, healed.

An August 1997 VA examination report reveals that the 
veteran's past history showed some fractures of the small 
fingers of both hands apparently resulting from previous 
injuries while playing basketball.  Examination revealed a 
slight flexion deformity of the distal interphalangeal joints 
of both small fingers.  There was no gross deformity in the 
function and use of both hands.  The diagnosis was history of 
fracture of the small fingers of both hands. 

An October 1997 VA examination report indicates that there 
was evidence of mallet finger deformities over the distal 
interphalangeal joints of both fifth fingers.  The impression 
was degenerative osteoarthritis bilateral fifth fingers 
secondary to basketball injuries while in the U.S. Air Force 
in 1977.

A June 1998 VA examination report reveals that the veteran 
reported that while playing basketball he evidently broke his 
right and left little fingers while he was on duty in Turkey 
in 1975 or 1976.  The examiner indicated that there was no 
record of this incident in the claims folder.  The veteran 
reported that he went on sick call and his hands were 
examined.  The veteran stated that he was told that his 
fingers had been broken in the past and the only thing the 
doctor could do was to re-break it and set the fingers, so 
the veteran decided not to treat the fingers.  Examination of 
the hands revealed a mild valgus deformity at the proximal 
interphalangeal joint of the right and left little fingers.  
The examiner indicated that there was some dorsal 
osteophytosis at the distal joints of the right and left 
fifth and ring fingers.  The examiner noted that X-ray 
examinations of the hands in 1994 showed questionable slight 
narrowing of the distal interphalangeal joint and proximal 
interphalangeal joints, without osteophyte formation.  The 
examiner stated that the changes in the little and ring 
fingers of both hands probably represented a gradual 
degenerative process, not particularly related to injury or 
to excessively heavy use of the hands.  The examiner noted 
that there was a lack of evidence of trauma to the hands.  
The examiner stated that in some individuals, changes in the 
distal joints, as noted in the veteran's hands, on some 
occasions are related to a hereditary type of osteoarthrosis, 
known as erosive arthritis.  The examiner indicated that the 
degenerative changes may progress to the point that the 
become clinically significant; however it appeared that the 
changes in the fingers were not particularly symptomatic.   

A September 14, 1999 VA examination report reveals that the 
veteran reported that he noticed some cramping of the fingers 
of both hands, the left hand more than the right.  He noticed 
slight swelling of the joints of the fingers of the left hand 
on occasion.  The examiner indicated that he was unable to 
detect any swelling or any limitation in motion.  The 
examiner stated that the clinical examination was essentially 
negative.  


Discussion

The veteran asserts that he fractured his fifth fingers of 
both hands in service while playing basketball the mid 1970s.  
Although the service medical records do not show treatment or 
diagnosis of a fracture of the fifth fingers of both hands, 
the service medical records do note that the veteran 
sustained other unrelated injuries while playing basketball.  
Review of the record further reveals that the veteran 
reported having the fracture to the fifth fingers on both 
hands on December 31, 1993, the date of service separation.  
In his application for compensation, which is dated December 
31, 1993 and was received by the RO on January 10, 1994, the 
veteran stated that he had fractures of the fifth fingers of 
both hands which were incurred in service.  

There is probative and persuasive medical evidence which 
establishes that the veteran currently has a residual 
disability due to the fractures of the fifth fingers on both 
hands.  The April 1994 VA examination report indicates that 
there was evidence of very slight thickening about the 
proximal interphalangeal joints of the fingers of both hands.  
The diagnosis was history of a fracture of the fifth fingers 
of both hands, healed.  The October 1997 VA examination 
report reveals that there was evidence of mallet finger 
deformities over the distal interphalangeal joints of both 
fifth fingers.  The impression was degenerative 
osteoarthritis bilateral fifth fingers secondary to 
basketball injuries while in the U.S. Air Force in 1977.  

The Board also points out that the June 1998 VA examination 
report indicates that the X-ray examinations of the hands in 
1994 revealed questionable slight narrowing of the distal 
interphalangeal joint and proximal interphalangeal joints 
without osteophyte formation.  The examiner indicated that 
there was some dorsal osteophytosis at the distal joints of 
the right and left fifth fingers.  The examiner stated that 
the changes in the little fingers of both hands probably 
represented a gradual degenerative process, not particularly 
related to injury or to excessively heavy use of the hands.  
The examiner stated that in some individuals, changes in the 
distal joints, as noted in the veteran's hands, on some 
occasions were related to a hereditary type of 
osteoarthrosis, known as erosive arthritis.  As noted above, 
the October 1997 VA examination report reflects a diagnosis 
of degenerative osteoarthritis bilateral fifth fingers and 
the October 1997 related the osteoarthritis to the basketball 
injuries while in service.   

The Board finds that even though the June 1998 VA examination 
report suggests that the veteran's osteoarthritis of the 
little fingers of both hands is not related to the basketball 
injury in service, this medical opinion still supports the 
veteran's claim for service connection since this medical 
opinion is sufficient to establish that the osteoarthritis of 
the fifth fingers of both hands first manifested within a 
year from service separation in December 1993.  As noted 
above, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, 
and if arthritis became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, that condition would be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

Therefore, as the probative evidence of record demonstrates 
that degenerative osteoarthritis of the bilateral fifth 
fingers first manifested within one year from service 
separation, it is presumed that osteoarthritis of the 
bilateral fifth fingers was incurred in service.  Thus, the 
Board finds that a grant of service connection for 
degenerative osteoarthritis of the fifth fingers is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

5.  Service connection for arthritis of both hands

Factual Background

A January 1994 veteran's application for compensation and 
pension indicates that the veteran flied a claim for service 
connection for arthritis of the hands.  He stated that he 
incurred arthritis of the hands in 1980.  The application is 
dated December 31, 1993 and was received by the RO on January 
10, 1994.  

An April 1994 VA examination of the hands was negative. 

An April 1994 VA examination report indicates that the 
veteran stated that in 1980, he began to notice some aching 
pains involving the joints of the fingers of both hands.  He 
reported that he thought he had some slight swelling 
involving the proximal interphalangeal joints.  He indicated 
that X-ray examination was performed and he was told he had 
some mild arthritic changes.  He was treated with some pain 
relievers and he has had no serious progression since that 
time.  The veteran reported no problem in the normal use and 
function of his hands, and there has been no progression in 
his complaints.  Examination of the upper extremities was 
grossly regular.  There was evidence of very slight 
thickening about the proximal interphalangeal joints of the 
fingers of both hands.  The impression was mild arthralgia of 
the fingers of  both hands, improved. 

A June 1998 VA examination report reveals that the examiner 
indicated that there was some dorsal osteophytosis at the 
distal joints of the right and left fifth and ring fingers.  
The examiner noted that X-ray examinations of the hands in 
1994 showed questionable slight narrowing of the distal 
interphalangeal joint and proximal interphalangeal joints, 
without osteophyte formation.  The examiner stated that the 
changes in the ring fingers of both hands probably 
represented a gradual degenerative process, not particularly 
related to injury or to excessively heavy use of the hands.  
The examiner noted that there was a lack of evidence of 
trauma to the hands.  The examiner stated that in some 
individuals, changes in the distal joints, as noted in the 
veteran's hands, on some occasions are related to a 
hereditary type of osteoarthrosis, known as erosive 
arthritis.  The examiner stated that in men, these changes 
very seldom reached a clinically significant stage.  The 
examiner indicated that the degenerative changes may progress 
to the point that the become clinically significant; however 
it appeared that the changes in the fingers were not 
particularly symptomatic.   

A September 14, 1999 VA examination report reveals that the 
veteran reported that he noticed some cramping of the fingers 
of both hands, the left hand more than the right.  He noticed 
slight swelling of the joints of the fingers of the left hand 
on occasion.  The examiner indicated that he was unable to 
detect any swelling or any limitation in motion.  The 
examiner stated that the clinical examination was essentially 
negative.  

Discussion

The veteran asserts that he incurred arthritis to the hands 
in service in 1980.  He asserts that the arthritis was 
diagnosed in service and he was treated with pain relievers.  
The Board notes that the service medical records are silent 
for treatment or diagnosis of arthritis.  

However, there is probative medical evidence of record which 
establishes that osteoarthrosis of the ring fingers was 
diagnosed within one year from service separation.  The June 
1998 VA examination report reveals that the examiner 
indicated that there was some dorsal osteophytosis at the 
distal joints of the right and left ring fingers.  The 
examiner noted that X-ray examinations of the hands in 1994 
showed questionable slight narrowing of the distal 
interphalangeal joint and proximal interphalangeal joints, 
without osteophyte formation.  The examiner stated that the 
changes in the ring fingers of both hands probably 
represented a gradual degenerative process.  The examiner 
stated that in some individuals, changes in the distal 
joints, as noted in the veteran's hands, on some occasions 
are related to a hereditary type of osteoarthrosis, known as 
erosive arthritis.  

The Board finds that the June 1998 VA examination report 
establishes that the osteoarthrosis of the ring fingers of 
both hands manifested within one year from service separation 
in December 1993.  Therefore, osteoarthrosis of the ring 
fingers is presumed to have incurred in service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309.  The Board concludes that a grant of service 
connection for osteoarthrosis of the bilateral ring fingers 
is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


6.  Service Connection for arthritis of both feet

Factual Background

An April 1994 VA examination report indicates that the 
veteran was able to ambulate without complaint.  Physical 
examination revealed that his feet were grossly regular with 
the exception of a minimal pes planus bilaterally.

A May 1996 VA examination report reveals that the veteran's 
feet appeared grossly regular.  The veteran walked with a 
normal gait. 

An October 1997 VA examination report reveals that the 
veteran ambulated without difficulty.  Examination revealed 
pes pronation.  The veteran reported that his feet tired 
after standing and walking all day.  He did not use any 
orthotics or corrective shoes.  There were no hammertoes or 
claw toes noted.  The examiner indicated that no active 
treatment was recommended with regard to the veteran's foot 
problems.  The examiner stated that he found no functional 
limitations with to the veteran's foot problems.  The 
examiner indicated that if the veteran's feet became 
symptomatic in the future, corrective shoes with arch 
supports could be prescribed.  

An August 1997 VA examination report indicates that the 
veteran's feet appeared essentially normal with slight pes 
planus bilaterally.  The veteran walked with a normal gait.

A September 14, 1999 VA examination report reveals that the 
veteran reported having cramping and pain in his feet which 
occurred on and off.  The veteran indicated that he did not 
remember when this actually started, and he was mostly able 
to control it with pain medication.  Examination of the feet 
was essentially normal.  He had flat feet, but they did not 
seem to be symptomatic, and the skin looked soft.  No 
calluses were observed.  The clinical examination was 
essentially negative.  

Discussion

As is noted above, the veteran asserts that he is entitled to 
service connection for arthritis of the feet.  The service 
medical records and post-service medical records and 
examination reports are silent for a diagnosis of arthritis 
of the feet.  There is no medical evidence of record which 
establishes that the veteran currently has arthritis of the 
feet.  The medical evidence establishes that the veteran has 
flat feet and service connection for flat feet was 
established in April 1998. 

As noted above, the law governing the payment of VA 
disability compensation provides that the Unites States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. § 1110, 1131 (West 1991).  Under the case law, it 
is clear that a fundamental element of a claim for service 
connection is competent evidence of "current disability."  
See Rabideau, supra.  In Brammer, supra, the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997). 

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
The VA examinations in April 1994, May 1996, August 1997, 
October 1997, June 1998, and September 1999 did not detect or 
diagnosis arthritis of the feet.  In the absence of a current 
disability, as defined by governing law, the claim must be 
denied.  

The Board finds that the RO complied with the provisions of 
the Veterans Claims Assistance Act of 2000 and has fulfilled 
its duty to assist the claimant in the development of his 
claim for service connection for arthritis of the feet.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475. 
114 Stat. 2096 (2000).  The Board finds that the RO made all 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The Board 
further finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claim, in 
light of the absence of competent evidence of a current 
disability, which is discussed in detail above.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   
  
Review of the record reveals that the RO obtained the 
veteran's service medical records and all records identified 
by the veteran.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

The RO notified the veteran of the evidence that was 
necessary to substantiate the veteran's claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  In the April 1998 supplemental statement of the 
case, the RO clearly notified the veteran that it was 
necessary for him to provide evidence which demonstrates an 
actual disability.   

Review of the record further reveals that the veteran was 
afforded VA examinations in April 1994, May 1996, August 
1997, October 1997, June 1998, and September 1999.  The Board 
notes that the RO provided the veteran with numerous 
examinations even though there was no competent evidence of a 
current disability.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A).

Thus, Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  In light of the absence of medical 
evidence of a current disability, the Board finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the veteran.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

The Board notes that in the event that the veteran submits 
medical evidence of arthritis of the feet, the VA will 
provide additional assistance in obtaining evidence necessary 
to substantiate the claim.  

II.  Entitlement to Increased Disability Evaluations

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered aging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000).  It should also be noted that 
use of descriptive terminology such as "moderate" by medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 4.2, 4.6 
(2000).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2000). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

Duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C.A. § 5107);

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Additional law and VA regulations will be discussed where 
appropriate below.

Analysis

7.  Entitlement to a disability evaluation in excess of 10 
percent for discogenic disease of the lumbar spine

The veteran is seeking entitlement to a disability rating in 
excess of 10 percent for service-connected discogenic disc 
disease of the lumbar spine, which is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Pertinent Law and Regulations

Under Diagnostic Code 5293 [intervertebral disc disease], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2000). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A precedent opinion of the General Counsel of the 
Secretary of VA, VAOPGCPREC 36-97 (December 12, 1997), held 
that Diagnostic Code 5293 involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae. 

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

An April 1994 VA X-ray examination revealed narrowing at the 
T12-L1 interspaces, prominent anterior bony bridging at T12-
L1 interspaces, and mild osteoarthritis of the apophyseal 
joints at L5-S1.  

An April 1994 VA examination report indicates that the 
veteran reported having occasional flares of low back pain 
without any radiation into the lower extremities.  The pain 
was usually aggravated by overuse of his back and relieved by 
rest.  The last attack occurred approximately one year ago 
and he has not required any treatment since that time.  The 
veteran had no complaints at the present time.  Physical 
examination revealed that the veteran had normal carriage 
with good posture.  He walked with a normal gait.  The 
veteran had normal curvatures to the spine.  He had an area 
of occasional discomfort in the midline in the lumbar region.  
Forward flexion was accomplished to touching within 2 inches 
of the floor.  The veteran squatted without difficulty.  All 
modalities of sensation and motor power are intact and 
active.  The superficial and deep tendon reflexes were equal 
and active bilateral.  The diagnosis was chronic discogenic 
disease lumbar region, improved.  

A May 1996 VA examination report indicates that the veteran 
reported that occasionally, he had slight flare-ups of pain 
in the low back region, aggravated by excessive bending and 
lifting.  He was under no active treatment at the present 
time.  Physical examination was essentially the same as in 
April 1994.  The veteran indicated that he had an area of 
occasional discomfort in the midline in the lumbar region.  
Forward flexion was accomplished to touching within 12 inches 
of the floor.  Lateral bending and extension were fairly 
regular and equal.  There was no evidence of radiation of 
discomfort in the lower extremities.  Superficial and deep 
tendon reflexes were sluggish but equal bilaterally.  The 
diagnosis was discogenic disease of the lumbar spine.  

An August 1997 VA X-ray examination revealed an increase in 
the anterior bridging and degenerative disk interspaces at T-
12-L1 and L1-2.

An October 1997 VA examination report indicates physical 
examination revealed that range of motion of the lumbosacral 
spine was flexion from zero to 90 degrees.  There was no 
evidence of any stiffness, swelling, heat or redness.  The 
veteran did not complain of fatigability, although he stated 
that his back ached with prolonged standing.  Lumbosacral 
spine extension was to 10 degrees, lateral rotation was to 30 
degrees bilaterally, lateral bending was to 30 degrees 
bilaterally.  Deep tendon reflexes were 2+ and equal 
bilaterally.  Sensory examination was normal to both light 
touch and deep touch in both lower extremities.  The 
impression was mild degenerative disc disease lumbosacral 
spine.  The examiner stated that at this time, there was no 
active treatment recommended with regard to the veteran's 
back problem.  The examiner found no functional limitations 
with regard to the veteran's back.  The examiner recommended 
a back exercise program to maintain normal muscle tone and 
flexibility of the back area.  The examiner stated that the 
claims folder was reviewed.    

A June 1998 VA examination report reveals that the veteran 
reported that he self-treated his low back pain with Tylenol.  
Physical examination reveals that the veteran exhibited 
normal dexterity with getting on and off the examining table, 
bending down to tie his shoes, and in walking.  The 
examination was essentially the same as in 1994, 1996, and 
1997.  Range of motion of the lumbar spine was flexion to 35 
degrees and extension to a possible 20 degrees.  Leaning to 
the right and left was to 25 degrees.  It was noted that the 
veteran was able to lean forward until his fingertips are at 
the level of the ankles.  It was noted that the veteran's 
muscles were strong.  The examiner stated that X-ray 
examinations in 1994 and 1997 revealed narrowing of the 
interspace at the T12-L1 which was not marked narrowing, and 
osteoarthritic changes at the facet joints at L5-S1.  The 
examiner stated that the changes noted in the lumbar spine 
were not particularly symptomatic, but were significant.  The 
examiner reviewed the claims folder.

A September 9, 1999 VA examination report indicates that the 
veteran reported that his back pain did not limit him 
significantly.  The veteran had no incontinence, numbness, or 
radiation.  He reported that he walked four times a week, for 
45 minutes to one hour.  He worked as a correctional officer 
at a prison; he has been working there in 1995.  The examiner 
stated that the veteran's claims folder, medical records and 
previous examination reports were reviewed.  Examination 
revealed that the veteran had normal reflexes.  The 
lumbosacral spine appeared to have normal curvatures.  There 
was no localized tenderness or paraspinal muscle spasm.  
There was no area of paresthesia, numbness, or any sensory 
deficits anywhere on the lower extremities.  Motor and 
sensory examination revealed no deficit.  The veteran had 5/5 
motor strength all over his body.  The impression, in 
pertinent part, was degenerative joint disease of the 
thoracolumbar spine.  The examiner indicated that the 
veteran's lumbar spine disability was clinically at the same 
level as in earlier examinations.  The examiner indicated 
that the veteran lived an active lifestyle.  It was noted 
that the Magnetic resonance Imaging (MRI) of the lumbar spine 
revealed slight discogenic degeneration at L4-5 and L3-4; it 
was noted that the findings were unremarkable.  X-ray 
examination revealed discogenic degeneration and lumbar 
spondylosis.   

A September 14, 1999 VA orthopedic examination report 
indicates that the examiner reviewed the veteran's claims 
folder prior to the examination.  The examiner indicated that 
the examination was essentially negative.  Range of motion 
was normal.  The examiner noted that X-ray examination dated 
in 1997 revealed some congenital and arthritic changes that 
were noted from T12 to L5 which probably contributed to the 
low back pain.    

Discussion

i.  Rating under Diagnostic Code 5293 

As noted above, the veteran's service-connected discogenic 
disease of the lumbar spine is currently rated by the RO as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 [intervertebral disc syndrome]. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's lumbar spine disability is 
more consistent with the application of Diagnostic Code 5293, 
and that diagnostic code is the most appropriate.  The 
medical evidence of record shows that the veteran has 
discogenic disc disease.  The veteran's disability is 
manifested principally by X-ray findings of degenerative disc 
disease with symptoms such as limitation of motion and pain.  
Such symptoms and diagnosis are completely consistent with 
the rating criteria found in Diagnostic Code 5293.  There is 
no other rating code which more appropriately describes the 
veteran's disability.

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent.  In essence, Diagnostic Code 5293 
contemplates the assignment of a 10 percent rating in cases 
in which mild disability is demonstrated; 20 percent when 
moderate disability exists; and 40 and 60 percent for severe 
and pronounced disability, respectively.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

The Board finds that the medical evidence demonstrates that 
the lumbar spine disability is productive of mild disability.  
The medical evidence of record shows that the veteran has 
subjective complaints of occasional low back pain and slight 
flare-ups of pain.  The April 1994 and May 1996 VA 
examination report reflect objective findings of occasional 
discomfort in the midline of the lumbar spine.  There is 
medical evidence of slight limitation of motion of the lumbar 
spine, although the most recent VA examination in September 
1999 revealed full range of motion.  The VA examination 
reports dated in 1994, 1996, 1997, 1998 and 1999 indicate 
that the veteran had a normal gait and posture.  No 
deformities of the lumbar spine were detected.  Sensation and 
motor examination were normal.  Muscle strength was 5/5.  The 
examiner who performed the October 1997 VA examination 
indicated that he found no functional limitations with regard 
to the veteran's back.  The June 1998 VA examination report 
indicates that the VA examiner noted that degenerative 
changes in the lumbar spine were not particularly 
symptomatic.  The September 14 1999 VA examination report 
indicates that examination of the back was essentially 
negative.  

The Board notes that the October 1997 VA examination report 
shows the VA examiner indicated that the veteran had "mild" 
degenerative disc disease of the lumbar spine.  As discussed 
above, descriptions by VA examiners or other medical 
personnel are not dispositive of an issue.  Nonetheless, the 
Board places great weight on the examiner's characterization 
of the veteran's disability, since this was done by a 
physician after a physical examination.  Moreover, with the 
exception of the mild limitation of motion, the examiner who 
performed the October 1997 VA examination report was unable 
to identify any low back pathology.  The Board also notes 
that the September 1999 VA examination report indicates that 
the MRI revealed "slight" of discogenic degeneration at L4-
L5 and L3-L4.  The VA examination report also indicates that 
examination of the lumbar spine was essentially negative.  

The Board concludes that a 10 percent evaluation under 
Diagnostic Code 5293 is warranted in light of the medical 
evidence demonstrating mild symptomatology due to the 
discogenic disease of the lumbar spine.  

The Board further finds that the preponderance of the 
evidence of record is against finding that the veteran's 
lumbar spine disability is manifested by a moderate 
disability with recurring attacks, severe disability with 
recurring attacks and intermittent relief, or by pronounced 
disability with persistent symptoms and little intermittent 
relief so as to warrant higher disability ratings under 
Diagnostic Code 5293.  There is no medical evidence of 
moderate, severe or pronounced disc disease.  The veteran did 
not have complaints of radiation of pain into his lower 
extremities.  The VA examination reports dated in 1994, 1996, 
1997, 1998, and 1999 reveal that sensation and motor 
examinations were normal.  There is no medical evidence of 
recurring attacks of disc disease.  As noted above, the 
veteran only had complaints of occasional back pain and 
slight flare-ups of pain.  The August 1994 VA examination 
report indicates that the veteran reported having an attack 
one year prior.  There are no other reports of attacks in the 
subsequent examination reports.  

There is no evidence of pronounced disc disease.  There was 
no evidence of demonstrable muscle spasm or absent ankle jerk 
upon VA examinations.  The VA examination reports, including 
the September 1999 VA examination report, indicate that the 
veteran's reflexes were normal.  There is no evidence of 
sciatic neuropathy or neurological deficits.  As noted above, 
the VA examination reports reveal that the veteran did not 
have complaints of radiation to the lower extremities.  Motor 
and sensation examinations were normal.  There were no 
objective neurological findings.  There is no symptomatology 
which the veteran has reported which is consistent with 
moderate, severe or pronounced symptomatology as described in 
Diagnostic Code 5293.  In short, the preponderance of 
evidence is against the assignment of a disability evaluation 
in excess of 10 percent under Diagnostic Code 5293.  

ii.  Potential application of other diagnostic codes

As discussed in detail above, the Board believes that the 
veteran's service-connected discogenic disease of the lumbar 
spine is most appropriately rated under Diagnostic Code 5293 
based on his medical history, the current diagnosis and the 
identified symptomatology.  However, the Board has explored 
the possibility of rating the veteran's disability under a 
different diagnostic code. 

The veteran's discogenic disease of the lumbar spine may also 
be rated under Diagnostic Code 5292 [limitation of motion of 
the lumbar spine].  Under Diagnostic Code 5292, a 10 percent 
disability rating is assigned for slight limitation of motion 
of the lumbar spine; a 20 percent evaluation is assigned for 
moderate limitation of motion; and a 40 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  

The Board finds that the preponderance of the evidence is 
against the assignment of a disability evaluation in excess 
of 10 percent under Diagnostic Code 5292.  There is no 
evidence of  moderate or severe limitation of motion of the 
lumbar spine.  The Board notes that the June 1998 BVA 
examination report indicates that the forward flexion of the 
lumbar spine was only to 35 degrees.  However, the 
examination report also indicates that the veteran was able 
to lean forward until his fingertips were at the level of the 
ankles.  The Board points out that limitation of motion was 
detected upon VA examination in April 1994 and May 1996.  The 
October 1997 VA examination report showed only slight 
limitation of motion with flexion to 90 degrees.  The Board 
also notes that upon the most recent VA examination in 
September 1999, range of motion of the back was normal.  
Thus, the Board finds that the medical evidence demonstrates 
slight limitation of motion and does not demonstrate moderate 
or several limitation of motion of the lumbar spine.  
Therefore, a disability evaluation in excess of 10 percent is 
not warranted under Diagnostic Code 5293.    

iii.  DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 10 percent evaluation under Diagnostic Code 
5293.  This diagnostic code contemplates limitation of 
motion.  See VAOPGCPREC 36-97 (December 12, 1997).

The Board finds that the evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
There is no evidence of atrophy, generalized muscle weakness, 
wasting, or deformity.  The VA examination reports indicate 
that the veteran had normal gait.  Motor and sensation 
examinations were normal.  The October 1997 VA examination 
report indicates that the examiner found no functional 
limitations with regard to the veteran's back disability.  
The June 1998 VA examination report indicates that the 
veteran had normal dexterity.  It was noted that the 
veteran's muscles were strong.  The examiner noted that the 
degenerative changes in the spine were not particularly 
symptomatic.  The September 9, 1999 VA examination report 
indicates that the veteran reported that his back pain did 
not limit him significantly.  The examination was essentially 
normal.  The veteran had 5/5 motor strength all over his 
body.  The examiner noted that the veteran lived an active 
lifestyle.  There is no evidence of additional loss of 
motion, weakness, incoordination, fatigability and the like 
of such severity that an additional disability may be 
assigned under 38 C.F.R. §§ 4.40 and 4.45. 

Based on the above evidence, the Board finds that the 
veteran's lumbar spine disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  

iv.  Esteban considerations

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Esteban and Bierman, supra. 

After reviewing the record, the Board finds that a separate 
disability rating is not warranted under the diagnostic codes 
pertinent to neurological disorders, such as Diagnostic Code 
8520, paralysis of the sciatic nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2000).  The medical evidence 
of record does not establish additional neurological 
deficiency of the lower extremities due to the lumbar spine 
disability.  Indeed, the VA examinations in 1994, 1996, 1997, 
1998, and 1999 did not detect any neurological deficits.     

The Board finds that the veteran does not have additional 
neurological deficiency, which is distinct from his lumbar 
spine symptomatology, so as to warrant a separate disability 
rating under a diagnostic code pertinent to neurological 
disorders.  See Esteban and Bierman, supra.  Thus, a separate 
disability rating is not warranted.   

The Board has also considered whether an additional, separate 
disability rating is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, which pertains to limitation of motion 
[as opposed to the matter of changing the operative 
diagnostic code from Diagnostic Code 5293 to 5292, which was 
discussed above].  However, a precedent opinion of the 
General Counsel of the Secretary of VA, VAOPGCPREC 36-97 
(December 12, 1997), held that Diagnostic Code 5293 involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, evaluation of 
limitation of motion under Diagnostic Code 5292 in addition 
to evaluation under Diagnostic Code 5293 would clearly 
constitute pyramiding, compensating the veteran for identical 
manifestations under different diagnoses.  38 C.F.R. § 4.14. 

v.  Fenderson Considerations

There is no evidence of record that the veteran's service-
connected discogenic disease of the lumbar spine was more 
severe at any time since January 1, 1994, which was the day 
after the veteran separated from service.  The VA 
examinations in 1994, 1995, 1996, 1997, 1998, and 1999 show 
consistent lumbar spine symptomatology.  Accordingly, a 
higher staged rating under Fenderson is not warranted.

vi.  Conclusion

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 10 
percent is not warranted for the veteran's service-connected 
discogenic disease of the lumbar spine under Diagnostic Code 
5293.

8.  Entitlement to a disability evaluation in excess of 30 
percent for hypertensive heart disease

Initially, the Board notes that service connection for 
history of hypertension was established in a January 1994 
rating decision.  The RO assigned a zero percent rating 
effective January 1, 1994.  The veteran appealed the 
assignment of the zero percent evaluation.  In an April 1996 
rating decision, the RO assigned a 10 percent evaluation to 
the hypertension effective September 5, 1995.  In a July 1996 
rating decision, the service-connected hypertension was 
characterized as hypertensive heart disease and the 10 
percent evaluation was continued.  In an April 1998 rating 
decision, the RO assigned a 30 percent evaluation to the 
service-connected hypertensive heart disease from January 1, 
1994.  

Pertinent Law and Regulations

The veteran filed his claim of entitlement to a disability 
evaluation in excess of zero percent in January 1994.  During 
the pendency of this appeal, the provisions of 38 C.F.R. § 
4.104, Diagnostic Codes 7007 and 7101, concerning the 
evaluation of cardiovascular disabilities, were revised, 
effective January 12, 1998.  The Schedule now includes new 
rating criteria for rating disabilities of the heart.  See 62 
Fed. Reg. 65207-65224 (1997).  

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In VAOPGCPREC 3-2000 (April 10, 2000), VA General Counsel 
held that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000.

Provisions of Diagnostic Codes 7007 and 7101 effective prior 
to January 12, 1998

Under the former provisions of Diagnostic Code 7007, 
hypertensive heart disease, a 30 percent evaluation is 
assigned for hypertensive heart disease with definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, and moderate dyspnea on exertion.  A 60 percent 
disability evaluation is assigned for hypertensive heart 
disease with marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond the midclavicular 
line, sustained diastolic hypertension, a diastolic pressure 
of 120 or more, which may later have been reduced, dyspnea on 
exertion, and more than light manual labor is precluded.  A 
100 percent evaluation is assigned for hypertensive heart 
disease with definite signs of congestive heart failure and 
more than sedentary employment precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (effective prior to January 12, 1998). 

Under the former provisions of Diagnostic Code 7101, 
hypertensive vascular disease (essential arterial 
hypertension), that were effective prior to January 12, 1998, 
a 60 percent evaluation is assigned for hypertensive vascular 
disease manifested by diastolic pressure predominantly 130 or 
more and severe symptoms.  For diastolic pressure 
predominantly 120 or more and moderately severe symptoms, a 
40 percent evaluation is assigned.  If diastolic pressure is 
predominantly 110 or more with definite symptoms, a 20 
percent evaluation is assigned.  When diastolic pressure is 
predominantly 100 or more, a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 (effective 
prior to January 12, 1998).  It was noted that for the 40 
percent and 60 percent ratings, there should be careful 
attention to diagnosis and repeated blood pressure readings.  
Id.  It was further noted that when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (effective prior to January 12, 1998). 

Provisions of Diagnostic Codes 7007 and 7101 effective from 
January 12, 1998

Under the revised provisions of Diagnostic Code 7007, 
hypertensive heart disease, effective January 12, 1998, a 100 
percent evaluation is assigned for hypertensive heart disease 
with chronic congestive heart failure, or a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  A 60 percent 
evaluation is assigned for hypertensive heart disease with 
more than one episode of acute congestive heart failure in 
the past year, or; a workload of 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 30 percent evaluation is 
assigned for hypertensive heart disease with a workload of 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 10 percent evaluation is 
assigned for hypertensive heart disease with a workload 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2000). 

Under the revised provisions of Diagnostic Code 7101, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), that became effective January 12, 
1998, a 60 percent evaluation is assigned when diastolic 
pressure is predominantly 130 or more.  A 40 percent 
evaluation is assigned when diastolic pressure is 
predominantly 120 or more.  A 20 percent evaluation is 
assigned when diastolic pressure is predominantly 110 or 
more, or when systolic pressure is predominantly 200 or more.  
A 10 percent evaluation is assigned when diastolic pressure 
is predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  A 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000). 

It was noted that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, should be evaluated as part of the 
condition causing it rather than by a separate evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).   

38 C.F.R. § 4.104 provides that one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2.  

Factual Background

An April 1994 VA chest X-ray examination revealed borderline 
to minimal cardiomegaly by cardiothoracic ratio.  There was 
no evidence of congestive heart failure or pneumonitis.  

An April 1994 VA examination report indicates that the 
veteran reported that in 1985, he had the onset of some 
anterior chest pain which was associated with some light-
headedness and shortness of breath.  Work-up revealed no 
evidence of cardiac abnormality.  The veteran stated that 
since that time, he has not had any recurrent chest pain, 
shortness of breath, palpitations or fainting spells.  The 
veteran stated that in 1981, slightly elevated blood pressure 
was detected and he was treated with medication.  Physical 
examination revealed that heart tones and rhythm were 
regular.  Blood pressure readings were 140/90 (sitting), 
136/90 (recumbent), and 140/90 (standing).  Examination of 
the lower extremities was grossly regular.  The diagnosis, in 
pertinent part, was history of chest pain, recovered, and 
history of hypertension, improved.  

A November 1994 medical statement by Dr. T.F. indicates that 
the veteran's blood pressure reading was 140/90. 

A May 1996 VA examination report reveals that the veteran 
reported that in 1994, he was placed on medication for 
elevated blood pressure.  The veteran stated that he had no 
problems with chest pains, palpitations, syncope, or 
shortness of breath.  He was able to ambulate without 
complaint.  It was noted that the veteran had no progression 
in his complaints in the past year.  Physical examination 
revealed that the heart tones and rhythm were regular.  
Examination of the lower extremities revealed no ankle edema.  
There were good ankle pulsations bilaterally.  The diagnosis, 
in pertinent part, was hypertensive heart disease.  

A May 1996 echocardiogram revealed mild hypertrophy of the 
left ventricular with normal wall motion and normal ejection 
fracture.  

An August 1997 VA examination report indicates the veteran 
reported taking Zestril since 1994 with fairly good control 
of his blood pressure.  The veteran had no complaints of 
chest pain or shortness of breath.  He was able to walk a 
regular pace for 1 to 2 miles and climb stairs without 
complaint.  He did not have ankle swelling.  Examination 
revealed the heart tones and rhythm were regular.  Blood 
pressure was 148/92 (sitting), 146/96 (recumbent), and 148/94 
(standing).  The pulse was regular.  The impression, in 
pertinent part, was hypertension under treatment and 
hypertensive heart disease.    

A June 1998 VA cardiovascular examination report indicates 
that the veteran did not have a history of scarlet fever or 
of rheumatic heart disease.  It was noted that a two-
dimensional echo cardiogram completed in May 1996 revealed 
concentric left ventricular hypertrophy, normal wall 
function, and preserved left ventricular contractility with a 
normal ejection fraction.  It was noted that 
electrocardiograms revealed normal sinus rhythm with rare 
PVCs.  The veteran stated that he had rare episodes of chest 
tightness, two to three episodes each month, which could be 
worse with exertion.  The veteran stated he had rare 
shortness of breath on extreme exertion.  There was no cough, 
sputum, hemoptysis, rhinorrhea, fevers or chills.  

Physical examination revealed that the veteran's blood 
pressure was 180/111 in a seated position.  There was no 
jugular venous distention.  Cardiovascular examination 
revealed first and second heart tone without murmur or 
gallop.  Left ventricular apex beat did not appear sustained 
nor displaced.  No pedal edema was noted.  The diagnosis was 
hypertension, poorly controlled, and left ventricular 
hypertrophy noted by echo cardiography secondary to 
hypertension.  The examiner stated that the veteran had 
uncontrolled hypertension.

A June 1998 chest X-ray examination report indicates that the 
impression was moderate increase in the cardiac silhouette.  

A June 1998 exercise tolerance test revealed that the veteran 
achieved 11 MET's workload without angina or ischemia.  His 
maximum blood pressure was 168/86.  The veteran's blood 
pressure response and heart rate to the exercise was normal.  

A September 9, 1999 VA examination report indicates that the 
veteran's chest X-ray examinations in 1997, 1998, and 1999 
were normal.  It was noted that the veteran had an exercise 
treadmill done in June 1998 which was normal.  The examiner 
indicated that he reviewed the veteran's claims folder and 
examination reports.  Examination revealed that the veteran's 
blood pressure was 142/82.  No jugular venous distention, 
carotid bruit, or masses were palpable.  Examination of the 
heart revealed apical impulse at the fifth intercostal space 
just within the midclavicular line.  Examination of the 
extremities revealed no edema.  There were normal peripheral 
pulses all over.  The impression was hypertension.  The 
examiner indicated that reviewing the veteran's prior 
examination reports, he concluded that the veteran's heart 
disease, if any, has not progressed.  It was noted that the 
veteran lived an active life.  The examiner concluded that 
the veteran's hypertensive heart disease was stable.  

A September 14, 1999 VA examination report indicates that the 
veteran's blood pressure reading was 136/92.   

A September 1999 VA X-ray examination report indicates that 
the impression was cardiomegaly without change.  The veteran 
had normal heart size.  


Discussion

i.  Choice of diagnostic code

The RO assigned a 30 percent evaluation to the veteran's 
service-connected hypertensive heart disease under the 
provisions of Diagnostic Code 7007 [hypertensive heart 
disease].    

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts, supra.  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi, supra.  

The Board finds that the veteran's service-connected 
hypertensive heart disease is most consistent with the 
application of Diagnostic Code 7007, and that diagnostic code 
is the most appropriate.  As indicated above, the veteran's 
hypertensive heart disease is principally manifested by 
cardiac hypertrophy and continuous medication.  Such symptoms 
and diagnosis are consistent with the rating criteria found 
in Diagnostic Code 7007.  The Board finds that the veteran's 
service-connected hypertensive heart disease is most 
appropriately evaluated under Diagnostic Code 7007 and has 
not identified a diagnostic code which is more appropriate. 



ii.  Comparison of the former and revised versions of 
Diagnostic Code 7007

As noted above, during the pendency of this appeal, the 
provisions of Diagnostic Code 7007 were revised effective 
January 12, 1998.  See 62 Fed. Reg. 65207-65224 (1997). 

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Code 7007 and has determined that 
the revised version is more favorable to the veteran's claim.  
The Board points out that the revised version of Diagnostic 
Code 7007 sets forth a more objective rating criteria, such 
as certain symptoms, that must be met for the assignment of a 
disability evaluation.  For instance, the revised criteria 
sets forth certain levels of METs for each disability rating.  
See 38 C.F.R. § 4.104, Diagnostic Code 7007 (2000).  The 
former rating criteria sets forth certain degrees of 
impairment, such as definite or marked, for each disability 
rating.  This is a somewhat less clear and more subjective 
standard.  See 38 C.F.R. § 4.104, Diagnostic Code 7007 
(1997).  The Board finds that the revised rating criteria is 
more favorable to the veteran's claim because an objective 
criteria is easier to demonstrate or establish than a 
subjective criteria.  The Board finds that the revised 
version of Diagnostic Code 7007 is more favorable to the 
veteran's claim.    

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 7007 prior to January 12, 1998, the effective 
date of the amended regulations.  The Board will then analyze 
the veteran's claim under the amended regulations from 
January 12, 1998, since the amended version is more favorable 
to the veteran's claim.  

iii.  Analysis of the former version of Diagnostic Code 7007 
from January 1, 1994 to January 12, 1998 

In applying the law to the existing facts, the record does 
not demonstrates the requisite objective manifestations for a 
disability evaluation in excess of 30 percent under the 
former provisions of Diagnostic Code 7007 [hypertensive heart 
disease].  See 38 C.F.R. § 4.104, Diagnostic Code 7007 
(1997).  As set forth above, the former version of Diagnostic 
Code 7007 indicates that a 60 percent disability evaluation 
is assigned for hypertensive heart disease with marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond the midclavicular line, sustained diastolic 
hypertension, a diastolic pressure of 120 or more, which may 
later have been reduced, dyspnea on exertion, and more than 
light manual labor is precluded.  A 100 percent evaluation is 
assigned for hypertensive heart disease with definite signs 
of congestive heart failure and more than sedentary 
employment precluded.  See 38 C.F.R. § 4.104, Diagnostic Code 
7007.  

There is no medical evidence of marked enlargement of the 
heart; however, there is evidence of mild hypertrophy.  The 
May 1996 echocardiogram indicates that the veteran had mild 
hypertrophy of the left ventricular.  

There is evidence that the apex beat beyond the midclavicular 
line.  The medical evidence of record shows that upon VA 
examination in May 1996, the apex was at the midclavicular 
line in the sixth interspace.  The August 1997 VA examination 
report indicates that the apex beat just to the left of the 
midclavicular line in the fifth interspace.  However, there 
is no medical evidence of a diastolic pressure of 120 or 
more, dyspnea on exertion, or that more than light manual 
labor was precluded.  The medical evidence of record shows 
that upon VA examinations in April 1994, May 1996, and August 
1997, the veteran's diastolic blood pressure ranged from 90 
to 96.  The medical evidence shows that the veteran was under 
treatment for hypertension.  There is no medical evidence of 
record which shows that the veteran had a diastolic blood 
pressure reading of 120 or more.  There is no medical 
evidence of dyspnea on exertion.  The VA examinations reports 
indicated that the veterans denied having shortness of breath 
and he was able to ambulate without complaint.  
Significantly, the August 1997 VA examination report 
indicates that the veteran had no complaints of shortness of 
breath and he was able to walk at a regular pace for 1 to 2 
miles.  he was able to climb stairs without complaint. 

There is no evidence that the veteran is precluded from more 
than light manual labor or more than sedentary employment due 
to the hypertensive heart disease.  The evidence of record 
shows that the veteran has worked as a correctional officer 
since 1995.  The VA examination reports dated in May 1996 and 
August 1997 indicate that the veteran was able to ambulate 
without complaints.  The August 1997 VA examination report 
indicates that the veteran was able to walk at a regular pace 
for one to two miles and he was able to climb stairs without 
complaint.  

There are no definite signs of congestive heart failure in 
the medical evidence dated prior to January 12, 1998.  In 
fact, the medical evidence of record rules out congestive 
heart failure.  The April 1994 VA chesty X-ray examination 
report indicates that there was no evidence of congestive 
heart failure.  The May 1996 echocardiogram revealed only 
mild hypertrophy of the left ventricular with normal wall 
function and normal ejection fracture.  
Thus, the Board finds that for a disability evaluation in 
excess of 30 percent for hypertensive heart disease under 
Diagnostic Code 7007 is not warranted and the preponderance 
of the evidence is against the claim.  

The Board finds that a 30 percent evaluation is warranted 
under Diagnostic Code 7007 in light of the May 1996 
echocardiogram which revealed mild hypertrophy of the left 
ventricular.  This is sufficient evidence of definite 
enlargement of the heart.   

The Board notes that service-connected hypertensive heart 
disease was initially characterized as hypertension and was 
rated under Diagnostic Code 7101 [hypertensive vascular 
disease].  In a July 1996 rating decision, the service-
connected hypertension was characterized as hypertensive 
heart disease and the 10 percent evaluation was continued 
under Diagnostic Code 7007.  As noted above, in an April 1998 
rating decision, the RO assigned a 30 percent evaluation to 
the service-connected hypertensive heart disease.   

The Board finds that the preponderance of the evidence of 
record is against the assignment of a disability evaluation 
in excess of 30 percent under the former provisions of 
Diagnostic Code 7101.  The medical evidence of record does 
not establish that the veteran's hypertension was manifested 
by diastolic blood pressure readings of predominantly over 
110 or more with definite symptoms, predominantly 120 or more 
with moderately severe symptoms, or predominantly 130 or more 
with severe symptoms.  The medical evidence of record, dated 
prior to January 12, 1998, shows that the veteran's diastolic 
blood pressure ranged from 90 to 96.  The medical evidence of 
record shows that the veteran was on medication for 
hypertension.  Thus, the Board finds that a disability 
evaluation in excess of 30 percent is not warranted under the 
former provisions of Diagnostic Code 7101 prior to January 
12, 1998.    

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 30 
percent is not warranted for the service connected 
hypertensive heart disease under former provisions of 
Diagnostic Code 7007 prior to January 12, 1998.  The 
preponderance of the evidence is against the claim, and the 
claim is denied.  

iv.  Analysis of the revised version of Diagnostic Code 7007 
from January 12, 1998 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 30 percent under the 
revised provisions of Diagnostic Code 7007.  As noted above, 
in order for a disability evaluation in excess of 30 percent 
to be assigned under the revised provisions of Diagnostic 
Code 7007, the evidence must demonstrate hypertensive heart 
disease with more than one episode of acute congestive heart 
failure in the past year, or; a workload of 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, or hypertensive 
heart disease with chronic congestive heart failure, or a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent. 

There is no medical evidence of more than one episode of 
acute congestive heart failure in the past year or chronic 
congestive heart failure.  The June 1998 VA examination 
report indicates that the veteran stated that he had rare 
episodes of chest tightness and rare shortness of breath on 
extreme exertion.  The September 9, 1999 VA examination 
report indicates that the veteran's heart disease was stable 
and had not progressed.  The examiner noted that the 
veteran's chest X-ray examinations in 1998 and 199 and the 
exercise treadmill test in 1998 were normal.  The Board notes 
that the VA examination reports indicate that no pedal edema 
was noted.  There is no documentation in the VA examination 
reports or medical records of an acute episode of congestive 
heart failure or chronic congestive heart failure.  The VA 
examination reports are silent for a diagnosis of congestive 
heart failure.  The VA examination reports reflects diagnoses 
of hypertension, left ventricular hypertrophy secondary to 
hypertension, and hypertensive heart disease.  The September 
1999 VA chest X-ray examination report does not reflect a 
diagnosis of congestive heart failure.   

The evidence of record shows that the veteran had a workload 
of 11 MET's.  A June 1998 exercise tolerance test revealed 
that the veteran achieved 11 MET's workload without angina or 
ischemia.  His blood pressure response and heart rate to the 
exercise were normal.  The exercise tolerance test did not 
result in dyspnea, fatigue, angina, dizziness, or syncope.  
The medical evidence of record shows that the veteran had a 
normal ejection fracture.  

Thus, the Board finds that a disability evaluation in excess 
of 30 percent is not warranted for the hypertensive heart 
disease under the revised provisions of Diagnostic Code 7007 
from January 12, 1998 and the preponderance of the evidence 
of record is against the claim.  

The medical evidence of record does establishes, by 
echocardiogram and X-ray examination, that the veteran has 
cardiac hypertrophy.  The A may 1996 echocardiogram revealed 
mild hypertrophy of the left ventricular with normal wall 
motion and normal ejection fracture.  The June 1998 VSA 
examination report reflects a diagnosis of left ventricular 
hypertrophy noted by echocardiography secondary to 
hypertension.  A September 1999 VA X-ray examination of the 
chest revealed cardiomegaly without change.  Thus, the Board 
finds that the criteria for a 30 percent evaluation under 
Diagnostic Code 7007 have been met and a 30 percent 
evaluation is warranted for the hypertensive heart disease 
under the revised provisions of Diagnostic Code 7007.  

The Board finds that if the service-connected hypertensive 
heart disease was rated, in the alternative under the revised 
provisions of Diagnostic Code 7101 [hypertensive vascular 
disease], the preponderance of the evidence of record is 
against the assignment of a disability evaluation in excess 
of 30 percent under the revised provisions of Diagnostic Code 
7101 from January 12, 1998.  The medical evidence does not 
establish that the veteran's hypertensive heart disease is 
manifested by diastolic blood pressure readings predominantly 
120 or more.  The medical evidence of record shows that the 
veteran's diastolic blood pressure readings ranged from 82 to 
111.  The evidence shows that the veteran is taking 
medication to control his hypertension. 

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 30 
percent is not warranted for the service connected 
hypertensive heart disease under revised provisions of 
Diagnostic Code 7007 from January 12, 1998.  the 
preponderance of the evidence is against the claim and the 
claim is denied.  

v.  Fenderson Considerations

There is no medical evidence of record to the effect that the 
veteran's service-connected hypertensive heart disease was 
more severe or that a disability evaluation in excess of 30 
percent was warranted at any time since January 1, 1994.  
Accordingly, a staged rating under Fenderson is not 
warranted.

vi.  Conclusion

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 30 
percent is not warranted for the service connected 
hypertensive heart disease under former provisions of 
Diagnostic Code 7007 from January 1, 1994 and a disability 
evaluation in excess of 30 percent is not warranted under the 
revised provisions of Diagnostic Code 7007 from January 12, 
1998.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.  

9 &10.  Entitlement to a disability evaluation in excess of 
10 percent for ligamentous strain of the left knee and right 
knees

Pertinent Law and Regulations

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability, a 10 percent disability 
evaluation requires slight impairment of the knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2000). 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2000).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2000).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2000).

The Schedule provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 
C.F.R. § 4.71, Plate II (2000).  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

"...separate rating must be based upon additional 
disability.  When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned."

A subsequent VA General Counsel opinion, VAOPGCPREC 9-98 
(August 14, 1998), indicated in a footnote that "[a] separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59..." under the 
holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  
VAOGCPREC 9-98 held that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed. Cir. 1997).

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion." Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41; 
see also Peyton, supra.  

An April 1994 VA examination report indicates that the 
veteran reported that in 1976, he had onset of recurrent, 
dull, aching pains in both knees and he was treated with 
analgesics with some temporary relief.  Since that time he 
occasionally had slight aching pains over the anterior aspect 
of both knees with overuse of his knees.  He never had any 
locking or instability in falling in his knees.  The veteran 
was able to ambulate without complaint.  Examination revealed 
the veteran walked with a normal gait.  Examination of the 
lower extremities revealed grossly regular with full ranges 
of motion to both knees.  There was no evidence of gross 
swelling or deformity of the knees.  The veteran indicated 
that he had an area of occasional discomfort over the area 
inferior to the patella in both knees.  There was no evidence 
of locking or crepitus.  The veteran squatted without 
difficulty.  All modalities of sensation and motor power were 
intact and active.  The superficial and deep tendon reflexes 
were equal and active bilateral.  Romberg and Babinski's 
signs were negative.  The diagnosis was chronic sprains both 
knees, mild. 

An April 1994 X-ray examination of the knees revealed no 
abnormalities. 

A May 1996 VA examination report revealed that the physical 
examination was essentially the same as in April 1994.  

An October 1997 VA examination report indicates that the 
veteran's claims folder was reviewed.  He did not have 
complaints of weakness, numbness, or giving way in the lower 
extremity.  He reported having bilateral knee pain.  Physical 
examination revealed that the veteran ambulated without 
difficulty.  Examination of the knees was essentially the 
same as in April 1994 and May 1996.  Sensory examination was 
normal to both light touch and deep touch in both lower 
extremities and in the knees.  Range of motion of the knees 
was from zero to 140 degrees bilaterally.  There was no joint 
instability.  The impression was degenerative osteoarthritis 
bilateral knees, grade I-II.  The examiner noted that at this 
time, there was no active treatment recommended for the 
veteran's foot problems.  The examiner indicated that he 
found no functional limitations with regard to the veteran's 
foot problems.  The examiner recommended a knee exercise 
program to maintain normal muscle tone and flexibility of the 
knee areas. 

An August 1997 VA examination report indicates that the 
veteran reported having aching pains in both knees since 
1975.  He had no swelling in the knee.  He occasionally had 
some feeling of instability, particularly in the right knee.  
He has never had any locking in the knee.  He was not under 
any treatment at the present time.  Physical examination 
revealed that the veteran had a normal gait.  There was full 
range of motion of the knees.  There was very slight anterior 
posterior instability on passive motion.  There was no 
evidence of locking or swelling.  All of sensation and motor 
power were intact and active.  Deep tendon reflexes are equal 
and active Romberg and Babinski's signs are negative.  The 
impression was ligamentous strain of the knees.  

A June 1998 VA examination report indicates that the 
veteran's claims folder was reviewed by the examiner.  
Examination revealed that the veteran had a normal gait and 
posture.  The veteran exhibited dexterity in getting on and 
off the examining table, bending down to tie his shoes, and 
walking.  Sensory and motor examination showed normal 
function.  It was noted that the veteran's muscles were 
strong.  It was noted that X-ray examinations of the knees 
was normal.  

A September 9, 1999 VA examination report indicates that the 
veteran reported having pain in the right knee which was 
mainly medial and inferior; the left knee hurt to a much 
lesser extent.  The veteran reported that he walked four 
times a week for forty-five minutes to an hour.  He worked as 
a corrections officer since 1995.  The claims folder and the 
veteran's medical records were reviewed.  Examination 
revealed that the veteran walked with a normal gait.  The 
veteran had normal reflexes.  Both knees appeared normal.  
There was full range of motion of both knees.  There was no 
localized tenderness over the knees.  There was no crepitus 
over the knees.  There was no evidence of fluid in the knees.  
Motor and sensory examination revealed no deficit.  There was 
5/5 strength in the lower extremities.  The impression was 
traumatic arthritis of the knees.  The examiner indicated 
that the level of disability of the knees was the same level 
as on previous examinations.    

A September 14, 1999 VA orthopedic examination report 
indicates that the veteran reported that he has noticed some 
in the right knee, mostly on the medial side.  Examination 
revealed that there was very little tenderness along the 
medial side of the knee, lateral to the patella.  There was 
no swelling or discoloration noted.  Range of motion of the 
knee was normal.  The collateral and cruciate ligaments were 
normal.  The patella was nontender.  Sensation and 
circulation of the lower extremities was normal.  There was 
no gross atrophy of the lower extremities.  The examiner 
indicated that the clinical examination was essentially 
negative.  

Discussion

The Board will address each issue in turn.

Ligamentous strain of the left knee 

i.  Schedular considerations

The RO has rated the veteran's left knee ligamentous strain, 
by analogy, under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
[other impairment of the knees].  See 38 C.F.R. § 4.20.  The 
RO assigned a 10 percent evaluation to the left knee 
disability.   

The Board finds that the veteran's left knee symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5257.  As will be discussed below, the 
evidence of record shows that the veteran has impairment of 
the left knee which is manifested by occasional knee pain, 
occasional discomfort over the area inferior to the patella, 
and tenderness along the medial side of the knee limitation 
of motion with pain.  There is no evidence of limitation of 
motion of the left knee or X-ray findings of arthritis of the 
left knee joint.  Thus, the Board finds that Diagnostic Code 
5257 is the most appropriate.

ii.  Rating under Diagnostic Code 5257 

In applying the law to the existing facts, and for the 
reasons expressed below, the Board finds that the record does 
not demonstrates the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for the service 
connected ligamentous strain of the left knee under the 
provisions of Diagnostic Code 5257.  

The medical evidence of record demonstrates that there are 
objective findings of occasional discomfort over an area 
inferior to the patella and tenderness along the medial side 
of the knee, lateral to the patella.  The September 1999 VA 
examination report described the tenderness as very little.  
The veteran had subjective complaints of pain in the left 
knee.  The medical evidence of record establishes that the 
veteran walked with a normal gait.  Swelling or deformity of 
the knee were not detected.  The veteran did not have 
complaints of the left knee giving way.  

The Board notes that the April 1994 VA examination report 
shows the VA examiner indicated that the veteran had "mild" 
chronic sprains of both knees.  As discussed above, 
descriptions by VA examiners or other medical personnel are 
not dispositive of an issue.  Nonetheless, the Board places 
great weight on the examiner's characterization of the 
veteran's disability, since this was done by a physician 
after a physical examination.  Moreover, with the exception 
of the mild occasional discomfort over the area of the knee 
inferior to the patella, the examiner was unable to identify 
any knee pathology.  

The Board also points out that the August 1997 VA examination 
report indicates that the VA examiner detected very slight 
anterior posterior instability on passive motion.  However, 
subsequent VA examinations in October 1997, June 1998, 
September 9, 1999 and September 14, 1999 did not detect any 
knee instability.  The October 1997 VA examination report 
specifically noted that there was no joint instability.  The 
September 14, 1999 VA examination report indicated that 
examination of the knees was essentially negative.  There is 
no medical evidence of record which establishes that the left 
knee disability causes moderate or severe impairment.  The 
Board points out that the symptomatology of the left knee 
have consistently been characterized by examining physicians 
as slight, very little, mild, or occasional.  There is no 
objective evidence of moderate or severe symptomatology due 
to the ligamentous strain of the left knee.  

Thus, the Board finds that the objective medical evidence of 
record indicates that the veteran's left knee is slightly 
impaired by his service-connected disability.  Based on the 
above evidence, the Board finds that a 10 percent evaluation 
is warranted under Diagnostic Code 5257 for the veteran's 
service connected ligamentous strain of the left knee and the 
preponderance of the probative and persuasive evidence is 
against the assignment of a disability evaluation in excess 
of 10 percent under Diagnostic Code 5257.  

iii.  Application of other diagnostic codes

The medical evidence of record shows that the veteran had 
full range of motion of the knee.  The April 1994, May 1996, 
August 1997, October 1997, June 1998, and September 1999 VA 
examinations reports indicate that the veteran had full range 
of motion of the knees and a normal gait.  The October 1997 
VA examination report indicates that the veteran had range of 
motion of the knees from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II.  Thus, the Board finds that the 
preponderance of evidence is against a disability evaluation 
in excess of 10 percent for the ligamentous strain of the 
left knee under Diagnostic Codes 5260 [limitation of flexion 
of the leg] or 5261 [limitation of extension of the leg].   

The Board notes that the October 1997 VA examination report 
reflects a diagnosis of degenerative osteoarthritis of the 
bilateral knees, grade I-II.  The September 9, 1999 VA 
examination report indicates that the impression was 
traumatic arthritis of the knees.  However, there is no X-ray 
evidence to support these diagnoses.  An April 1994 X-ray 
examination of the knees revealed no abnormalities.  The June 
1998 VA examination report indicates that X-ray examination 
of the knees was normal.  Thus, the Board finds that a 
disability evaluation under Diagnostic Codes 5003 
[degenerative arthritis, hypertrophic or osteoarthritis] or 
5010 [arthritis due to trauma] are not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2000).  
The Board notes that the provisions of Diagnostic Codes 5003 
and 5010 specifically indicate that the arthritis must be 
established by X-ray findings.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.     
 
The Board further finds that VAOPGCPREC 23-97 and VAOGCPREC 
9-98 are not for application, since there is no evidence of 
instability of the left knee, findings of limitation of 
motion, or X-ray evidence of arthritis.    

Finally, Diagnostic Codes 5256 [ankylosis of knee], 5258 
[dislocated semilunar cartilage] and 5259 [removal of 
semilunar cartilage] are obviously inapplicable based on the 
evidence in this case, and the veteran does not contend 
otherwise.

iv.  DeLuca considerations

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
However, in this case, where the diagnostic code under which 
the veteran is rated, 38 C.F.R. § 4.71, Diagnostic Code 5257, 
is not predicated on loss of range of motion, §§ 4.40, 
4.45,and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

v.  Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected ligamentous strain of the left knee 
is not warranted under Diagnostic Code 5257 for the reasons 
and bases described above.  The preponderance of the evidence 
is against the claim.  The benefit sought on appeal is 
denied.    

Ligamentous strain of the right knee

At the outset of its discussion of this issue, the Board 
wishes to emphasize that its analysis will be completely 
independent of that employed with respect to the previous 
issue, entitlement to an increased disability rating for the 
veteran's service-connected left knee disability.  
Nevertheless, since the medical history and the schedular 
criteria to be employed are virtually identical, in order to 
simplify the decision duplication of certain aspects of the 
discussion will be condensed.   

i.  Schedular considerations

The RO has rated the veteran's right knee ligamentous strain, 
by analogy, under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
[other impairment of the knees].  See 38 C.F.R. § 4.20.  The 
RO assigned a 10 percent evaluation to the left knee 
disability.   

Initially, the Board finds that the veteran's right knee 
symptoms and diagnosis are consistent with the rating 
criteria found in Diagnostic Code 5260.  See Butts and 
Pernorio, supra. 

ii.  Rating under Diagnostic Code 5257 

In applying the law to the existing facts, and for the 
reasons expressed below, the Board finds that the record does 
not demonstrates the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for the service 
connected ligamentous strain of the right knee under the 
provisions of Diagnostic Code 5257.  

The medical evidence of record demonstrates that there are 
objective findings of occasional discomfort over an area 
inferior to the patella and tenderness along the medial side 
of the knee, lateral to the patella.  The September 1999 VA 
examination report described the tenderness as very little.  
The veteran had subjective complaints of pain in the left 
knee.  The medical evidence of record establishes that the 
veteran walked with a normal gait.  Swelling or deformity of 
the knee were not detected.  The veteran did not have 
complaints of the right knee giving way.  

The Board notes that the April 1994 VA examination report 
shows the VA examiner indicated that the veteran had "mild" 
chronic sprains of both knees.  As discussed above, 
descriptions by VA examiners or other medical personnel are 
not dispositive of an issue.  Nonetheless, the Board places 
great weight on the examiner's characterization of the 
veteran's disability, since this was done by a physician 
after a physical examination.  Moreover, with the exception 
of the mild occasional discomfort over the area of the knee 
inferior to the patella, the examiner was unable to identify 
any knee pathology.  

The Board also points out that the August 1997 VA examination 
report indicates that the VA examiner detected very slight 
anterior posterior instability on passive motion.  However, 
subsequent VA examinations in October 1997, June 1998, 
September 9, 1999 and September 14, 1999 did not detect any 
knee instability.  The October 1997 VA examination report 
specifically noted that there was no joint instability.  The 
September 14, 1999 VA examination report indicated that 
examination of the knees was essentially negative.  There is 
no medical evidence of record which establishes that the 
right knee disability causes moderate or severe impairment.  
The Board points out that the symptomatology of the right 
knee have consistently been characterized by examining 
physicians as slight, very little, mild, or occasional.  
There is no objective evidence of moderate or severe 
symptomatology due to the ligamentous strain of the right 
knee.  

Thus, the Board finds that the objective medical evidence of 
record indicates that the veteran's right knee is slightly 
impaired by his service-connected disability.  Based on the 
above evidence, the Board finds that a 10 percent evaluation 
is warranted under Diagnostic Code 5257 for the veteran's 
service connected ligamentous strain of the right knee and 
the preponderance of the probative and persuasive evidence is 
against the assignment of a disability evaluation in excess 
of 10 percent under Diagnostic Code 5257.  

iii.  Application of other diagnostic codes

For reasons which are identical to those expressed above with 
respect to the left knee disability, the Board believes that 
other diagnostic codes pertaining to the knee are not 
applicable in this case.  The Board also finds that 
VAOPGCPREC 23-97 and VAOGCPREC 9-98 are not for application, 
since there is no evidence of instability of the right knee, 
limitation of motion, or X-ray evidence of arthritis.    

iv.  DeLuca considerations

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
However, in this case, where the diagnostic code under which 
the veteran is rated, 38 C.F.R. § 4.71, Diagnostic Code 5257, 
is not predicated on loss of range of motion, §§ 4.40, 
4.45,and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

v.  Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected ligamentous strain of the right 
knee is not warranted under Diagnostic Code 5257 for the 
reasons and bases described above.  The preponderance of the 
evidence is against the claim.  The benefit sought on appeal 
is denied.    



11.  Entitlement to an increased evaluation for anterior bony 
bridging
 of T11-12

Pertinent Law and Regulations

Diagnostic Code 5010 [arthritis due to trauma, substantiated 
by X-ray findings] indicates that the arthritis due to trauma 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis is rated 
under Diagnostic Code 5003.   

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating is assigned.  
Id.  With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, a 10 percent rating 
is assigned.  Id.  The Schedule notes that the 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  Id. 

Under Diagnostic Code 5291, limitation of motion of the 
dorsal spine, a 10 percent evaluation is assigned for 
moderate or severe limitation of motion of the dorsal spine.  
38 C.F.R. 4.71a, Diagnostic Code 5291 (2000). 

The terms "thoracic spine" and "dorsal spine" are synonymous.  
See Reiber v. Brown, 7 Vet. App. 513, 515 (1995) [citing 
WEBSTER'S MEDICAL DESK DICTIONARY 715 (1986).]. 

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000). 

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41; 
see also Peyton, supra.  

An April 1994 VA X-ray examination revealed narrowing at the 
T12-L1 interspaces and prominent anterior bony bridging at 
T11-T12 and T12-L1 interspaces.  

An April 1994 VA examination report indicates that the 
veteran reported having occasional flares of low back pain 
without any radiation into the lower extremities.  The low 
back pain was usually aggravated by overuse of his back and 
relieved by rest.  The last attack occurred approximately one 
year ago and he has not required any treatment since that 
time.  The veteran had no complaints at the present time.  
Physical examination revealed that the veteran had normal 
carriage with good posture and normal gait.  The veteran had 
normal curvatures to the spine.  Forward flexion was 
accomplished to touching within 2 inches of the floor.  All 
modalities of sensation and motor power were intact and 
active.  Deep tendon reflexes were equal and active, 
bilaterally.   

A May 1996 VA examination report indicates that the veteran 
reported that occasionally, he had slight flare-ups of pain 
in the low back region, aggravated by excessive bending and 
lifting.  He was under no active treatment at the present 
time.  Physical examination was essentially the same as in 
April 1994.  Forward flexion was accomplished to touching 
within 12 inches of the floor.  Lateral bending and extension 
were fairly regular and equal.  Straight leg raise was 
accomplished to 70 degrees bilaterally.  There was no 
evidence of radiation of discomfort in the lower extremities.  
The veteran walked with a normal gait.  All modalities of 
sensation and motor power are intact and active. 

An August 1997 VA X-ray examination revealed an increase in 
the anterior bridging and degenerative disk interspaces at T-
12-L1 and L1-2.

An October 1997 VA examination report reveals that the 
veteran reported had complaints of intermittent low back 
pain.  Physical examination revealed no evidence of 
stiffness, swelling, heat or redness.  The veteran did not 
complain of fatigability, although he stated that his back 
ached with prolonged standing.  Sensory examination was 
normal to both light touch and deep touch in both lower 
extremities.  There was full range of motion of the thoracic 
spine.  The examiner stated that at this time, there was no 
active treatment recommended with regard to the veteran's 
back problem.  The examiner found no functional limitations 
with regard to the veteran's back problem.  The examiner 
recommended a back exercise program to maintain normal muscle 
tone and flexibility of the back area

A June 1998 VA examination report indicates that the examiner 
reviewed the claims folder.  The veteran reported having back 
pain in the lower back on occasion.  He self-treated the pain 
with Tylenol.  Physical examination reveals that the veteran 
had a normal gait and posture.  The veteran exhibited normal 
dexterity with getting on and off the examining table, 
bending down to tie his shoes, and in walking.  It was noted 
that the veteran was able to lean forward until his 
fingertips were at the level of the ankles.  Achilles tendon 
reflexes were 2+ on the right and left.  There was no 
tenderness to deep pressure along the spinous tips in the 
back.  Sensory and motor examination showed normal function.  
The veteran's muscles were strong.  There were no abnormal 
prominence of spinous tips in the dorsal spine.  It was noted 
that X-ray examinations in 1994 and 1997 revealed prominent 
anterior bridging at the T12 and L1 area and narrowing of the 
interspace at the T12-L1 and T11-12.  The examiner indicated 
that this was not marked narrowing.  The examiner indicated 
that the changes noted in the lower dorsal spine were not 
particularly symptomatic.  The examiner noted that the 
changes in the spine were significant even if not symptomatic 
and further deterioration of the spine may occur later in 
life. 

A September 9, 1999 VA examination report reveals that the 
veteran reported having back pain which did not limit him 
significantly.  The veteran stated that the back pain did not 
occur daily and there was no radiation.  He had no 
incontinence and numbness.  He stated that he walked four 
times a week, for 45 minutes to one hour.  He worked as a 
correctional officer since 1995.  The examiner stated that 
the veteran's claims folder and examination reports were 
reviewed.  Examination revealed that the veteran had good 
posture and gait.  He had normal reflexes.  There was no 
localized tenderness or paraspinal muscle spasm.  There was 
no area of paresthesia, numbness, or any sensory deficits 
anywhere on the lower extremities.  Motor and sensory 
examination revealed no deficit.  The veteran had 5/5 motor 
strength all over his body.  The impression, in pertinent 
part, was degenerative joint disease of the thoracolumbar 
spine.  The examiner indicated that the veteran lived an 
active lifestyle.  It was noted that the MRI of the thoracic 
spine was unremarkable.    

A September 14, 1999 VA orthopedic examination report 
indicates that the examiner reviewed the veteran's claims 
folder prior to the examination.  Examination of the back 
revealed normal range of motion.  The veteran was able to 
reach to the mid leg with his fingertips.  Backward and 
lateral movements were within normal limits.  The veteran was 
able to stand on his toes and heels without any discomfort.  
Knee and ankle reflexes were 2+ an active.  Sensation of the 
lower extremities was normal.  There was no gross atrophy of 
the muscles in the lower extremities. 



Discussion

i.  Schedular considerations

In this case, the RO rated the veteran's service-connected 
anterior bony bridging at T11-12 under Diagnostic Codes 5010 
and 5291.  A noncompensable evaluation was assigned.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts, 
supra.  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.  In this case, the Board must consider which 
Diagnostic Code or Diagnostic Codes are most appropriate for 
application and provide an explanation for any such finding.  
See Tedeschi, supra.  

The medical evidence shows that the veteran's dorsal spine 
disability is principally manifested by complaints of pain 
with X-ray evidence of anterior bridging at T12 and narrowing 
of the interspace at T11-12.  Such symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Codes 
5010 and 5291.  Thus, the Board finds that the veteran's 
service-connected low back disability is most appropriately 
rated under Diagnostic Codes 5010 [arthritis due to trauma] 
and 5291 limitation of motion of the dorsal spine].  

ii.  Rating under Diagnostic Codes 5010 and 5291

In applying the law to the existing facts, and for the 
reasons expressed below, the Board finds that the record does 
not demonstrates the requisite objective manifestations for a 
disability evaluation in excess of zero percent for the 
service connected anterior bony bridging at T11-12 under the 
provisions of Diagnostic Codes 5010 and 5291.  

As noted above, the provisions of Diagnostic Code 5010 
indicate that arthritis due to trauma is rated under 
Diagnostic Code 5003 [degenerative arthritis].  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Under the provisions of 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of the limitation of motion of the part affected.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.   

In the present case, the part affected is the dorsal spine 
and limitation of motion of the dorsal spine is rated under 
Diagnostic Code 5291.  The medical evidence of record does 
not demonstrate limitation of motion of the dorsal spine.  
The October 1997 VA examination report indicates that the 
veteran had full range of motion of the thoracic spine.  The 
September 14, 1999 VA examination report indicates that the 
veteran had normal range of motion of his back.  The medical 
evidence of record shows that the veteran's thoracic spine 
disability is essentially asymptomatic.  The VA examination 
reports indicate that the veteran had complaints of 
occasional back pain which was relieved by rest or 
medication.  The veteran had no other complaints pertinent to 
the back and was under no treatment.  The VA examination 
reports indicate that the veteran had normal gait and 
posture.  No deformities of the back were detected.  The 
Board notes that the October 1997 VA examination report 
indicates that the veteran had no functional limitations with 
respect of the back and no active treatment was recommended.  
The June 1998 VA examination report indicates that the 
examiner noted that the changes in the lower dorsal spine 
were not particularly symptomatic; however, the changes were 
still significant even if they were not symptomatic.  There 
are no objective findings of swelling or muscle spasms; such 
symptoms were not detected upon VA examination.   

Based on the above evidence, the Board finds that the 
preponderance of the probative and persuasive evidence is 
against the assignment of a disability evaluation in excess 
of zero percent under Diagnostic Codes 5010 and 5291.  



iii. Other potential Diagnostic Codes

As discussed in detail above, the Board believes that the 
veteran's service-connected dorsal spine disability is most 
appropriately rated under Diagnostic Codes 5010 and 5291 
based on X-ray findings and the identified symptomatology.  
However, the Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code. 

The service-connected anterior bony bridging at T11-12 may 
also arguably be rated under Diagnostic Code 5293, 
[intervertebral disc syndrome], since there are X-ray 
findings of degenerative disc interspaces at T-12.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (2000). 

In applying the law to the existing facts, and for the 
reasons expressed below, the Board finds that the record does 
not demonstrates the requisite objective manifestations for a 
disability evaluation in excess of zero percent for the 
service connected anterior bony bridging at T11-12 under the 
provisions of Diagnostic Codes 5293.  There is no medical 
evidence that demonstrates that the degenerative disc 
interspace causes degenerative disc disease.  The VA 
examination reports indicate that the veteran had no 
complaints of radiation of pain to the lower extremities from 
the dorsal spine.  Motor and sensory examinations were 
normal.  As discussed above, the medical evidence of record 
demonstrates that the veteran's dorsal spine disability was 
essentially asymptomatic.  There is no medical evidence of 
moderate, severe, or pronounced disc disease.  There is no 
medical evidence of persistent symptoms compatible with 
sciatic neuropathy, muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  The VA examinations did not detect muscle spasms.  
Ankle reflexes were normal.  

Based on the above evidence, the Board finds that the 
preponderance of the probative and persuasive evidence is 
against the assignment of a disability evaluation in excess 
of zero percent under Diagnostic Code 5293.    

The Board has examined all other diagnostic codes pertinent 
to disabilities of the dorsal spine.  Ankylosis of the dorsal 
spine have not been demonstrated.  Consequently, Diagnostic 
Codes 5286 or 5288 are not for application. 

iv.  DeLuca Considerations

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2000) may provide a basis for a 
compensable evaluation for service-connected anterior bony 
bridging of T11-12.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that 38 C.F.R. §§ 4.40 and 4.45 were 
not subsumed into the diagnostic codes under which the 
veteran's disabilities are rated, and that the Board has to 
consider the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (2000), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  

The Board finds there is no evidence of additional loss of 
motion, weakness, incoordination, fatigability and the like 
of such severity that an additional disability evaluation is 
warranted under 38 C.F.R. §§ 4.40 and 4.45.  As discussed in 
detail above, the medical evidence of record demonstrates 
that the veteran's dorsal spine disability is essentially 
asymptomatic.  The veteran had full range of motion of the 
dorsal spine.  Muscle strength was 5/5.  The veteran had a 
normal gait and normal curvature of the spine.  Sensation and 
motor examinations were normal.  The October 1997 VA 
examination report indicates that the examiner found no 
functional limitations with regard to the veteran's back 
disability.  The September 9, 1999 VA examination report 
indicates that the veteran reported that his dorsal spine 
disability did not limit him significantly.  The examiner 
noted that the veteran lived an active lifestyle.  The VA 
examination reports indicate that the veteran did have 
complaints of occasional back pain that was relived by rest 
or medication.  There is no evidence of atrophy, generalized 
muscle weakness, wasting, or deformity of the dorsal spine.   

In short, there is no evidence of additional loss of motion, 
weakness, incoordination, fatigability and the like of such 
severity to warrant the assignment of an additional 
disability evaluation under 38 C.F.R. §§ 4.40 and 4.45.  

v.  Conclusion

In summary, a disability evaluation in excess of zero percent 
disability evaluation is not warranted for the service-
connected anterior bony bridging at T11-12, for the reasons 
and bases described above.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
The benefit sought on appeal is denied.    

12 & 13.  Entitlement to an disability evaluation in excess 
of zero percent for hearing loss of the right ear prior to 
August 20, 1997 and bilateral hearing loss from August 20, 
1997

Pertinent Law and Regulations

The veteran filed his claim of entitlement to a disability 
evaluation in excess of zero percent in January 1994.  A 
January 1994 rating decision granted service connection for 
right sensorineural hearing loss and assigned a zero percent 
rating effective from January 1, 1994.  The veteran filed a 
timely appeal with respect to this assigned rating.  Service 
connection was granted for bilateral hearing loss, effective 
from August 20, 1997, and the zero percent rating was 
continued.  

During the pendency of this appeal, effective June 10, 1999, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Pursuant to VAOPGCPREC 3-2000 (April 
10, 2000), the Board must initially determine whether the 
current or former rating criteria are more favorable to the 
veteran. 

Specifically, the pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of VA.  38 
C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  

Provisions of Diagnostic Codes 6100 through 6110 prior to 
June 10, 1999

Under the regulations in effect prior to June 10, 1999, 
evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability for service- connected defective hearing, the 
Rating Schedule established 11 auditory acuity levels 
designated from level I for essentially normal hearing 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100-6110 (effective prior to June 10, 
1999). 

Provisions of Diagnostic Codes 6100 through 6110 prior to 
June 10, 1999

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2000). 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

Factual Background

An April 1994 VA examination report reflects a diagnosis of a 
history of high frequency hearing loss.  

An April 1994 VA audiological evaluation indicates that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
20
45
LEFT
N/A
15
20
25
35

The average puretone threshold for the right ear was 24 
decibels.  The average puretone threshold for the left ear 
was 24 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right and left ears.  
The impression was mild sensorineural hearing loss in the 
right ear and hearing within normal limits in the left ear 
despite a mild sensorineural depression for the higher 
frequency tests.  

A May 1996 VA examination report reflects a diagnosis of high 
frequency hearing loss.  

An August 1997 VA audiological examination report indicates 
that on the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
25
30
50
LEFT
N/A
15
20
25
40

The average puretone threshold for the right wear was 29 
decibels and was 25 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and 88 percent in the left ear.  The 
diagnosis was mild to moderate sensorineural hearing loss of 
the left and right ears consistent with a history of noise 
exposure.  Tinnitus was not reported.  

A September 1999 VA audiological examination report indicates 
that on the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
15
20
40
LEFT
N/A
15
20
25
30

The average puretone threshold for the right ear was 21.  The 
average puretone threshold for the left ear was 23.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 96 percent in the left ear.  The 
diagnosis was mild sensorineural hearing loss on the right 
and hearing within normal limits on the left.  It was noted 
that the veteran denied having tinnitus. 

Discussion

i.  Rating under Diagnostic Code 6100

The Board initially finds that the veteran's service-
connected hearing loss is properly evaluated under the rating 
criteria for hearing impairment pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Board has not identified a 
diagnostic code which is more appropriate, see Butts,supra; 
Tedeschi; supra, and the veteran has not suggested the use of 
another diagnostic code.

ii.  Evaluation of the former and revised provisions of the 
provisions of Diagnostic Codes 6100 through 6110

Pursuant to VAOPGCPREC 3-2000, the Board has reviewed both 
the former and revised provisions to determine which version 
is more favorable.  The Board notes that the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered.  Specifically, the pertinent 
regulations do not contain any substantive changes that 
affect this particular case, but add certain provisions that 
were already the practice of VA. 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  

Thus, the Board finds that neither version of the regulations 
is more favorable to the veteran.  Therefore, the Board will 
apply the earlier version of the regulation for the period 
prior to the effective date of the change, which is June 10, 
19991 and will apply the revised version from June 10, 1999, 
the effective date of the change.  See VAOPGCPREC 3-2000 
(2000).

iii.  Rating of hearing loss of the right ear from January 1, 
1994 to August 19, 1997 

An April 1994 VA audiological evaluation indicates that the 
results of the audiological testing do not demonstrate that 
his overall hearing loss of the right ear warrants a 
compensable disability evaluation under Diagnostic Codes 
6100-6110.  The findings from the April 1994 VA audiological 
examination are representative of the veteran's hearing 
deficit.  The reported 24 decibels average pure tone 
threshold level and 96 percent correct speech discrimination 
score measured for the right ear, when entered into Table VI 
of § 4.85, result in a hearing impairment with a numeric 
designation of I in the right ear. 

Regarding the nonservice-connected left ear, the Board notes 
that where service connection has been granted for defective 
hearing in only one ear, and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered normal.  38 U.S.C.A. § 1160(a) 
(West 1991); 38 C.F.R. § 3.383(a) (1997).  See also 
VAOPGCPREC 32-97 (O.G.C. Prec. 32-97).  Thus, the numeric 
designation of I is assigned to the left ear under Table VI 
of 38 C.F.R. § 4.85.  By applying the numeric designation of 
I in the right ear and I in the left ear to Table VII in § 
4.85, a noncompensable evaluation for the veteran's service-
connected hearing loss of the right ear is assigned.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (1997). 

It has been recognized by the Court that the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the veteran believes his hearing 
acuity has been severely diminished, it must be concluded 
that the evidence as a whole does not warrant a disability 
evaluation in excess of the noncompensable evaluation for the 
veteran's hearing loss of the right ear from January 1, 1994 
to August 19, 1997.  

iv.  Rating of bilateral hearing loss from August 19, 1997 to 
June 9, 1999

As noted above, service connection for bilateral hearing loss 
was established effective in April 1998.  The Board notes 
that the August 1997 VA audiological evaluation indicates 
that the results of the audiological testing do not 
demonstrate that his overall bilateral hearing loss warrants 
a compensable disability evaluation under Diagnostic Codes 
6100-6110.  The findings from the August 1997 VA audiological 
examination are representative of the veteran's hearing 
deficit.  The reported 29 decibels average pure tone 
threshold level and 88 percent correct speech discrimination 
score measured for the right ear, when entered into Table VI 
of § 4.85, result in a hearing impairment with a numeric 
designation of I in the right ear.  The reported 25 decibels 
average pure tone threshold level and 88 percent correct 
speech discrimination score measured for the left ear, when 
entered into Table VI of § 4.85, result in a hearing 
impairment with a numeric designation of I in the left ear.  
By applying the numeric designation of I in the right ear and 
I in the left ear to Table VII in § 4.85, a noncompensable 
evaluation for the veteran's service-connected bilateral 
hearing loss is assigned.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (1997). 

v.  Rating of bilateral hearing loss from June 10, 1999

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (1999).  

The Board fins that the September 1999 VA examination was 
conducted by a state-licensed audiologist and all necessary 
tests were performed.  The September 1999 VA examination 
shows that the veteran has an average pure tone threshold of 
21 decibels for the right ear, with 96 percent speech 
discrimination.  The veteran has an average pure tone 
threshold of 23 decibels for the left ear, with 96 percent 
speech discrimination.  The only possible interpretation of 
this examination under new regulations is that the veteran's 
hearing loss of the right ear is at level I and the veteran's 
hearing loss in the left ear is at level I, and therefore, a 
compensable rating is not warranted under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999). 

iv.  Fenderson Considerations

There is no evidence of record that the veteran's service-
connected hearing loss of the right ear or bilateral hearing 
loss was more severe at any time since January 1, 1994, which 
was the day after the veteran separated from service.  
Accordingly, a higher staged rating under Fenderson is not 
warranted.



vi.  Conclusion

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  A disability 
evaluation in excess of zero percent for the service-
connected hearing loss of the right ear from January 1, 1994 
to August 19, 1997 or for the bilateral hearing loss from 
August 20, 1997 is not warranted, for the reasons and bases 
described above.  The benefit sought on appeal is accordingly 
denied.   

14.  Entitlement to an increased evaluation for granulomatous 
disease of the lungs

Pertinent Law and Regulations

The veteran's service-connected history of granulomatous lung 
disease is rated, by analogy, under the provisions of 
Diagnostic Code 6600, bronchitis.  See 38 C.F.R. § 4.20.  

The veteran filed his claim of entitlement to a disability 
evaluation in excess of zero percent in January 1994.  During 
the pendency of this appeal, the provisions of 38 C.F.R. § 
4.97, Diagnostic Code 6600, concerning the evaluation of 
diseases of the trachea and bronchi, were revised, effective 
October 7, 1996.  Pursuant to VAOPGCPREC 3-2000 (April 10, 
2000), the Board must initially determine whether the current 
or former rating criteria are more favorable to the veteran. 

Provisions of Diagnostic Code 6600 effective prior to October 
7, 1996

Under the former provisions of Diagnostic Code 6600 
[bronchitis], a noncompensable evaluation is warranted for 
mild chronic bronchitis with slight cough, no dyspnea and few 
rales.  A 10 percent rating is provided for moderate chronic 
bronchitis, with considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  A 30 
percent rating is provided for moderately severe chronic 
bronchitis, with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  A 60 percent evaluation is warranted for 
severe chronic bronchitis, with severe productive cough and 
dyspnea on slight exertion, and pulmonary function tests 
indicative of severe ventilatory impairment.  A 100 percent 
evaluation is warranted for pronounced chronic bronchitis, 
with copious productive cough and dyspnea at rest, pulmonary 
function testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of right-sided heart involvement.  38 
C.F.R. § 4.97, Diagnostic Code 6600 (1996).

Provisions of Diagnostic Code 6600 effective from October 7, 
1996

Under the revised provisions of Diagnostic Code 6600 
[bronchitis], a 10 percent rating requires a FEV-1 of 71 to 
80 percent predicted; or FEV-1/FVC of 71 to 80 percent; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) 66 to 80 percent predicted.  
A 30 percent rating is for assignment on showing of FEV-1 of 
56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; 
or DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating 
requires a FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC 
of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). A 100 percent 
rating is assigned for FEV-1 less than 40 percent of 
predicted value; or FEV-1/FVC less than 40 percent; or DLCO 
(SB) less than 40 percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption; or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (1999).



Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41; 
see also Peyton, supra.  

A January 1993 chest X-ray revealed multiple small round 
calcified nodules, about 4 millimeters in diameter, 
throughout both lung fields representing old healed 
granulomatous disease.  There was no active pulmonary 
pathology.  

An April 1994 VA chest X-ray examination report revealed 
multiple lightly calcified granulomas through out both lung 
fields from old granulomatous disease most likely 
histoplasmosis.  

An April 1994 VA examination report indicates that the 
veteran reported that in 1973, X-ray examination revealed 
evidence of an old granulomatous disease in the lungs.  The 
veteran denied having any problems with chronic cough, 
shortness of breath or chest pains.  Physical examination of 
the respiratory system revealed that the breath sounds were 
clear and resonant throughout.  No rales were heard.  There 
was equal expansion bilateral.  The veteran's skin was 
grossly clear without abnormality.  The diagnosis was history 
granulomatous disease lungs, healed.  

A May 1996 VA examination report reveals that the veteran 
reported that during the past ten years, he continued to have 
occasional recurrent episodes of chronic cough.  He stated 
that he had some slight flares of dry, hacking cough up to 
the present time.  This was not associated with any shortness 
of breath or chest pain.  The veteran reported that he has 
not had any acute episodes of cough or pneumonia over the 
past four years.  Physical examination was essentially the 
same as in April 1994.  The diagnosis, in pertinent part, was 
allergic bronchitis.  

A report of pulmonary function tests dated in July 1997 
indicates that there was no obstructive lung defect by FEV-
1/FVC ratio.  There was mild restrictive lung defect.  
Diffusion capacity was within normal limits.  The FEV-1 
changed by 8 percent.  FEF 25-75 was changed by 31 percent.  
This was interpreted as a mild response to the 
bronchodilator.  FEV-1 was 96 percent predicted pre-treatment 
and 103 percent predicted after treatment.  FVC was 95 
percent predicted before treatment and 97 percent predicted 
after treatment.  FEV-1/FVC was 81 percent before treatment 
and 85 percent after treatment.  DLCO was 101 percent 
predicted.  

An August 1997 VA examination report indicates that the 
veteran had no complaints of chest pain, shortness of breath 
or chronic cough.  He was able to walk a regular pace for 1 
to 2 miles and he was able to climb stairs without complaint.  
Physical examination was essentially the same as in May 1996.  
There was no evidence of orthopnea or cyanosis. 

An August 1997 chest X-ray examination revealed bilateral 
military densities not significantly unlike the previous 
examination.  It was noted that the old granulomata remained 
the most likely diagnosis.   

A June 1998 VA respiratory examination report reveals that 
the veteran did not have a history of significant respiratory 
impairment.  The veteran denied having asthma or bronchial 
asthma, but did admit to having several upper respiratory 
tract infections which were characterized as "bronchitis" 
in the past.  It was noted that formal pulmonary function 
studies were conducted in July 1997, which revealed an FEV-
1/FVC ratio of 81 percent.  The diffusing capacity was normal 
with no evidence of obstructive airways disease.  The veteran 
reported that he currently had rare episodes of chest 
tightness, which felt like a band-like distribution about the 
chest.  He had two to three episodes each month and it could 
be worse with exertion.  The veteran stated that he had rare 
shortness of breath on extreme exertion.  There was no cough, 
sputum, hemoptysis, rhinorrhea, fevers or chills.  Physical 
examination revealed the veteran was in no apparent distress.  
Respiratory rate was 12 and unlabored.  Examination of the 
chest was clear to auscultation and percussion.  The examiner 
stated that there was no history or physical exam 
abnormalities to suggest an acute or chronic respiratory 
process.  The examiner indicated that the pulmonary function 
studies dated in July 1997 did not reflect restrictive or 
obstructive lung disease and should be interpreted as normal.  

A June 1998 chest X-ray examination revealed bilateral 
granulomatous disease.  

Pulmonary function tests dated in June 1998 revealed that FVC 
76.9 percent predicted.  FEV-1 was 85 percent predicted.  
FEV-1/FVC was 88.  The interpretation was vital capacity was 
normal.  The forced expiratory flow rates were normal.  The 
TLC was normal.  The interpretation was normal.    

A September 9, 1999 VA examination report indicates that the 
veteran had pulmonary function tests in the past which 
revealed an FEV1 of 3.39, an FVC of 4.21, with a ratio of 81 
percent with normal capacity.  The examiner indicated this 
was a normal pulmonary function test.  Chest X-ray 
examinations performed in 1997, 1998, and 1999 were normal.  
It was noted that the veteran's claims folder was reviewed in 
detail.  Physical examination of the chest and lungs revealed 
normal inspection and normal respiratory excursions.  Breath 
sounds were vesicular, no adventitious sounds were heard.  

Discussion

As noted above, the RO has seen fit to rate the veteran's 
history of granulomatous disease of the lungs under 38 C.F.R. 
§ 4.71a, Diagnostic Code 6600, by analogy.  38 C.F.R. § 4.20.  
As an initial matter, the Board will explore whether this is 
the proper diagnostic code.

i.  Choice of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts, supra.  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi, supra.  

The Board finds that the application of Diagnostic Code 6600, 
by analogy, is appropriate, since the veteran's symptoms, 
including an occasional cough and mild restrictive lung 
defect, are consistent with the rating criteria found in 
Diagnostic Code 6600.  See 38 C.F.R. § 4.20 (1999). 

ii.  Comparison of the former and revised versions of 
Diagnostic Code 6600

As noted above, during the pendency of this appeal, the 
provisions of Diagnostic Code 6600 were revised effective 
October 7, 1996.  See 61 Fed. Reg. 46720 46728, 46729 (Sep. 
5, 1996).   

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Code 6600 and has determined that 
the revised version is more favorable to the veteran's claim.  
The Board points out that the revised version of Diagnostic 
Code 6600 sets forth a more objective rating criteria, such 
as certain symptoms, that must be met for the assignment of a 
disability evaluation.  For instance, the revised criteria 
sets forth certain percentages of FEV-1, FVC, and DLCO that 
must be met for each disability rating.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1999).  The former rating 
criteria sets forth certain degrees of impairment, such as 
moderate, severe or pronounced, for each disability rating.  
This is a somewhat less clear and more subjective standard.  
See 38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).  The Board 
finds that the revised rating criteria is more favorable to 
the veteran's claim because an objective criteria is easier 
to demonstrate or establish than a subjective criteria. 

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 6600 prior to October 7, 1996, the effective 
date of the amended regulations.  The Board will then analyze 
the veteran's claim under the amended regulations from 
October 7, 1996, since the amended version is more favorable 
to the veteran's claim.  

iii.  Analysis of the former version of Diagnostic Code 6600 
from January 1, 1994 to October 7, 1996.  

In applying the law the existing facts, the Board finds that 
the record does not demonstrate the requisite objective 
manifestation for a compensable evaluation under the former 
provisions of Diagnostic Code 6600 [chronic bronchitis].  See 
38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).  The Board 
finds that the preponderance of the evidence of record is 
against the assignment of a compensable rating for the 
service-connected history of granulomatous disease of the 
lungs under the former provisions of Diagnostic Code 6600.   

The medical evidence of record, dated prior to October 7, 
1996, establishes that the veteran's history of granulomatous 
disease of the lungs is productive of mild disability.  The 
May 1996 VA examination report indicates that the veteran had 
complaints of occasional recurrent episodes of chronic cough 
and some slight flare-ups of dry hacking cough.  X-ray 
examination revealed multiple lightly calcified granulomas 
throughout both lung fields which represented old healed 
granulomatous disease.  There was no X-ray evidence of active 
pulmonary disease.  

The preponderance of the evidence does not establish that the 
veteran's service-connected history of granulomatous disease 
of the lungs was productive of moderate, moderately severe, 
severe, or pronounced disability prior to October 7, 1996.  
The VA examination reports dated in April 1994 and May 1996 
are silent for complaints or findings of dyspnea.  No rales 
were heard upon VA examination.  The breath sounds were 
clear.  The veteran did not have complaints of night or 
morning cough, persistent cough during the day, considerable 
expectoration, severe productive cough, or copious productive 
cough.  As noted above, the veteran had complaints of 
occasional episodes of chronic cough.  The May 1996 VA 
examination report indicates that the veteran was able to 
ambulate without complaint.  He had no complaints of syncope 
or shortness of breath.  

There are no clinical findings of beginning or severe chronic 
airway obstruction.  There is no evidence of severe 
ventilatory impairment.  The Board notes that pulmonary 
function tests were performed in July 1997 and the findings 
revealed mild restrictive lung defect; no obstructive airways 
disease was detected.  There is no medical evidence of record 
which establishes that the veteran had more than mild 
restrictive lung defect at any time prior to October 7, 1996.  
There is no medical evidence of symptoms of associated severe 
emphysema or cyanosis.  The VA examination reports do not 
reflect findings or complaints of emphysema.  The April 1994 
VA examination report indicated that examination of the skin 
revealed no abnormalities.  There is no medical evidence of 
right-sided heart involvement.  A May 1996 echocardiogram 
revealed mild hypertrophy of the left ventricular with normal 
wall function and normal ejection fraction.  As discussed 
above, the mild hypertrophy of the left ventricular is 
secondary to the veteran's hypertension and he is assigned a 
30 percent evaluation for hypertensive heart disease under 
Diagnostic Code 7007.  

Thus, the Board finds that a compensable evaluation is not 
warranted for the service-connected history of granulomatous 
disease of the lungs under the former provisions of 
Diagnostic Code 6600.  For the reasons and bases discussed 
above, the Board concludes that the preponderance of the 
probative and persuasive evidence of record is against the 
assignment of a compensable evaluation for the service-
connected history of granulomatous disease of the lungs under 
the former criteria of Diagnostic Code 6600.  

iv.  Analysis of the revised version of Diagnostic Code 6600 
from October 7, 1996 

In applying the law the existing facts, the Board finds that 
the record does not demonstrate the requisite objective 
manifestation for a compensable evaluation under the revised 
provisions of Diagnostic Code 6600 [chronic bronchitis].  See 
38 C.F.R. § 4.97, Diagnostic Code 6600 (1999).  The Board 
finds that the preponderance of the evidence of record is 
against the assignment of a compensable rating for the 
service-connected history of granulomatous disease of the 
lungs under the revised provisions of Diagnostic Code 6600.   

The medical evidence of record, dated after October 7, 1996, 
shows that pulmonary function tests in July 1997 and June 
1998 indicate that the veteran's FEV-1 ranged from 85 to 103 
percent predicted.  The June 1998 pulmonary function test 
reveals that the veteran's FEV-1 was 85 percent predicted.  
Under the revised provisions of Diagnostic Code 6600, in 
order for a 10 percent or higher evaluation to be assigned, 
the FEV-1 must be 71 to 80 percent predicted or less.    

The medical evidence of record dated after October 7, 1996 
indicates that upon pulmonary function tests in 1997 and 
1998, the veteran's FEV-1/FVC ratio ranged from 81 to 88 
percent.  The most recent pulmonary function test in June 
1998 indicates that the FEV-1/FVC ratio was 88 percent.  
Under the revised provisions of Diagnostic Code 6600, in 
order for a 10 percent or higher evaluation to be assigned, 
the FEV-1/FVC ratio must be 71 to 80 percent or less.    

The medical evidence of record dated after October 7, 1996 
indicates that the veteran's DLCO(SB) was 101 percent.  Under 
the revised provisions of Diagnostic Code 6660, in order for 
a 10 percent or higher disability evaluation to be assigned, 
the evidence of record must show that the veteran's DLCO (SB) 
was 66 percent to 80 percent predicted or less.  

The medical evidence further shows that the July 1997 
pulmonary function test found no obstructive lung defect; 
however, there was a finding of mild restrictive lung defect.  
The VA examination reports dated in August 1997, June 1998, 
and September 1999, indicate that the veteran had no 
complaints of shortness of breath or chronic cough.  The 
veteran reported having rare shortness of breath upon extreme 
exertion.  The June 1998 VA examination report indicates that 
the examiner concluded that the veteran had no examination 
abnormalities to suggest an acute or chronic respiratory 
process and the July 1997 pulmonary function test should be 
interpreted as normal.  The September 1999 VA examination 
report notes that the veteran's pulmonary function tests in 
the past were normal.   

There is no medical evidence which establishes that the 
veteran's maximum exercise capacity was less than 15 
ml/kg/min oxygen consumption.  As discussed above, the 
pulmonary functions tests in 1997 and 1998 were normal.  
There is no medical evidence of cor pulmonale (right heart 
failure), right ventricular hypertrophy, or pulmonary 
hypertension (shown by Echo or cardiac catheterization).  As 
discussed above, the medical evidence of record shows that 
the veteran has left ventricular hypertrophy which was due to 
his hypertension.  The medical evidence of record shows that 
the veteran has hypertension and hypertensive heart disease, 
not pulmonary hypertension.  The Board notes that the veteran 
is currently assigned a 30 percent rating for his 
hypertensive heart disease under Diagnostic Code 7007.  The 
medical evidence does not show that the veteran has episodes 
of acute respiratory failure or requires outpatient oxygen 
therapy.  As noted above, the July 1997 pulmonary function 
test determined that the veteran had a mild restrictive lung 
defect.  There was no evidence of an obstructive airways 
disease.   

Thus, the Board finds that a compensable evaluation is not 
warranted for the service-connected history of granulomatous 
disease of the lungs under the revised provisions of 
Diagnostic Code 6600.  For the above reasons and bases 
discussed above, the Board concludes that the preponderance 
of the probative and persuasive evidence of record is against 
the assignment of a compensable evaluation for the service-
connected history of granulomatous disease of the lungs under 
the revised criteria of Diagnostic Code 6600.  

v.  Fenderson Considerations

There is no evidence of record that the veteran's service-
connected connected history of granulomatous disease of the 
lungs was more severe at any time since January 1, 1994, 
which was the day after the veteran separated from service.  
Accordingly, a higher staged rating under Fenderson is not 
warranted.



vi.  Conclusion

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  A disability 
evaluation in excess of zero percent for the service-
connected history of granulomatous disease of the lungs is 
not warranted, for the reasons and bases described above.  
The benefit sought on appeal is accordingly denied.   

15.  Entitlement to residual scar of a laceration to the left 
eyelid

Pertinent Law and Regulations

Under Diagnostic Code 7800 [disfiguring scars of the head, 
face, and neck], a noncompensable rating is warranted for a 
slight scar and a 10 percent rating is warranted for moderate 
and disfiguring scar.  A 30 percent evaluation is warranted 
for a severe, disfiguring scar, especially if producing a 
marked and unsightly deformity of the eyelid, lip, or 
auricle.  A 50 percent evaluation is assigned for a complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (1999).

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for superficial, poorly nourished scars with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (1999). 

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (1999).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (1999).



Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41; 
see also Peyton, supra. 

An April 1994 VA examination report indicates that the 
veteran reported that in 1992, he accidentally had a 
screwdriver strike his left eye resulting in a superficial 
laceration of the left upper lid and apparently some slight 
contusion to the scleral area of the eye.  Physical 
examination revealed that there was a very small, 
superficial, well-healed laceration scar over the middle of 
the left upper lid without evidence of deformity or loss of 
function.  The eyes appeared grossly regular without 
deformity.  The external ocular muscles appeared grossly 
equal and regular.  The diagnosis was history of laceration 
of the left eyelid, healed.  

A May 1996 VA examination report indicates that physical 
examination revealed that the head and neck appeared grossly 
regular.  There was no evidence of scarring or deformity of 
the corneae. 

An August 1997 VA examination report indicates that physical 
examination revealed that the head and neck appeared grossly 
regular.  The pupils were equal and regular and reacted to 
light and accommodation.  Fundoscopic examination was 
essentially regular.  There was evidence of a small, well-
healed scar over the left upper eyelid without evidence of 
deformity.  The eyes appeared essentially normal.  The 
diagnosis was laceration of the left eye, healed.  

A September 9, 1999 VA examination report reveals that the 
veteran's pupils were equal and reactive to light and 
accommodation.  Extraocular movements were intact.  He had 
full and normal range of vision. 



Discussion

i.  Rating under Diagnostic Code 7800 

As noted above, the RO has seen fit to rate the veteran's 
left eyelid laceration scar under 38 C.F.R. § 4.71a, 
Diagnostic Code 7800, disfiguring scars of the head, face or 
neck.  As an initial matter, the Board will explore whether 
this is the proper diagnostic code.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts. supra.  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi, supra.  

Applying the criteria found in Diagnostic Code 7800, the 
medical evidence shows that the veteran's disability is 
principally manifested by a healed scar on the face.  There 
is no evidence of tenderness, pain, ulcerations, poor 
nourishment, or limitation of function of the part affected.  
Such symptoms and diagnosis are consistent with the rating 
criteria found in Diagnostic Code 7800.  Thus, the Board 
finds that the veteran's service-connected residual scar of a 
laceration of the left eyelid is more appropriately rated 
under Diagnostic Code 7800 [disfiguring scars of the face, 
head, or neck].   

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate that objective manifestations for 
compensable disability evaluation under Diagnostic Code 7800.  
The medical evidence of record establishes that the veteran 
has a scar on the left eyelid that is slightly disfiguring.  
The April 1994 VA examination report describes the scar as a 
very small, superficial, well-healed laceration over the 
middle of the left upper lid.  The examiner indicated that 
there was no evidence of deformity.  The August 1997 VA 
examination report indicates that the veteran had a small, 
well-healed scar over the left upper eyelid without evidence 
of deformity.  There is no medical evidence of record which 
demonstrates that the scar is moderate or disfiguring.  There 
is no medical evidence which indicates that the scar is 
severe or produces a marked or unsightly deformity of the 
eyelids.  There is no medical evidence that the scar is an 
exceptionally repugnant deformity or causes disfigurement.  
The VA examiners who performed the April 1994, August 1997, 
and September 1999 VA examinations did not identify any 
pathology consistent with moderate, severe or exceptionally 
repugnant disfigurement.  The VA examiner who performed the 
April 1994 and the August 1997 VA examinations specifically 
noted that there was no evidence of deformity of the left 
upper eyelid.  In light of the medical evidence of record, 
the Board finds that the residual scar due to a laceration to 
the left eyelid is not more than slightly disfiguring.  The 
scars are shown to be small clinically and the veteran has 
not complained of them being unpleasant in appearance.  
Therefore, a compensable rating under Diagnostic Code 7800 is 
not warranted. 

Under the applicable diagnostic code, there is a note 
providing that when there is, in addition to tissue loss and 
cicatrization, marked discoloration, color contrast or the 
like, additional percentages may be added to that specified.  
See 38 C.F.R. § 4.118, Note.  In this case, there is no 
evidence of tissue loss or cicatrization, or marked 
discoloration or color contrast.  

ii.  Application of other potential Diagnostic Codes

The service-connected residual scar of the left eyelid may 
also be rated under Diagnostic Codes 7803 [scars, 
superficial, poorly nourished, with repeated ulcerations], 
Diagnostic Code 7804 [scars, superficial, tender and painful 
on objective demonstration], or Diagnostic Code 7805 [other 
scars, rate on limitation of function of part affected].

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for a compensable evaluation for the service 
connected residual scar of the left eyelid under the 
provisions of Diagnostic Code 7803.  There is no medical 
evidence that the scar of the left eyelid is poorly nourished 
with repeated ulceration.  A compensable evaluation is not 
warranted under Diagnostic Code 7804.  There is no evidence 
of pain or tenderness of the scar upon objective 
demonstration.  The medical evidence of record shows that the 
scar is well-healed.  The VA examinations reports do not 
reflect findings of ulcerations, poor nourishment, pain, or 
tenderness.  The medical evidence of record does not 
demonstrate that the service connected residual scar of the 
left eyelid results in functional limitations of the parts 
affected, which in this case, is the left eyelid.  The April 
1994 VA examination report indicates that there was no 
evidence of loss of function due to the scar of the left 
eyelid.  It was noted that the eyes appeared grossly regular 
without deformity.  The August 1997 VA examination report 
indicates that the veteran's eyes appeared essentially 
normal.  The examiner indicated that there was no evidence of 
deformity of the eyelid.  Thus, the Board concludes that 
compensable evaluations are not warranted under Diagnostic 
Codes 7803, 7804, or 7805.   

iii.  Fenderson Considerations

There is no medical evidence of record to the effect that the 
veteran's service-connected residual scar of the left eyelid 
was more severe or that a disability evaluation in excess of 
zero percent was warranted at any time since January 1, 1994.  
Accordingly, a staged rating under Fenderson is not 
warranted.

iv.  Conclusion

In summary, for the reasons and bases expressed above the 
Board concludes that the preponderance of the evidence is 
against a disability evaluation in excess of zero percent for 
the service connected residual scar of the left eyelid.  The 
benefits sought on appeal are accordingly denied.  


Extraschedular ratings

Pertinent Law and Regulations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 .  
In the April 1998 supplemental statement of the case, the RO 
specifically considered whether extraschedular rating under 
38 C.F.R. § 3.321(b) should be assigned as to the service-
connected hearing loss, scar on the left eye lid, 
hypertensive heart disease, history of granulomatous disease 
of the lungs, anterior bony bridging at T11 and T12, and 
discogenic disease of the lumbar spine.  The RO concluded 
that this case did not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).



Discussion

The factual background pertaining to the veteran's service-
connected disabilities has been discussed in detail above.  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is no evidence that either the service-connected 
disabilities presents an unusual or exceptional disability 
picture.  The Board finds that the veteran's symptoms due to 
the service-connected disabilities are consistent with the 
criteria in the Rating Schedule.  There is no objective 
evidence of significant functional loss caused by the 
service-connected disabilities.  There is no evidence that 
the clinical picture is in any way out of the ordinary.  The 
Board finds that the disability pictures are not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently for the service-connected disabilities.  Indeed, 
there is no evidence of any recent hospitalization or 
treatment for these disabilities.   

The Board further finds that the evidence of record does not 
establish that the veteran's service connected disabilities 
cause marked interference with employment.  In fact, the 
evidence of record shows that the veteran is employed full-
time as a correctional officer and has worked in this 
position since 1995. 

The Board has no reason to doubt that the veteran's testimony 
to the effect that his disabilities, especially the lumbar 
and thoracic spine disabilities, cause him discomfort and may 
limit his efficiency in certain tasks.  This alone, however, 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor which takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
See also 38 C.F.R. §§ 3.321(a), 4.1 (1999). 

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected hearing loss, scar on 
the left eye lid, hypertensive heart disease, history of 
granulomatous disease of the lungs, anterior bony bridging at 
T11 and T12, and discogenic disease of the lumbar spine.


ORDER

The claim for service connection for exotropia of the left 
eye is granted.

The claim for service connection for an organic disability 
manifested by hypercholesteremia is denied.

The claim for service connection for a scar as a residual of 
a laceration to the right hand is granted.

The claim for service connection for degenerative 
osteoarthrosis of the bilateral fifth fingers is granted.  

The claim for osteoarthrosis of the bilateral ring fingers is 
granted.  

The claim for service connection for arthritis of both feet 
is denied.  

The claim for entitlement to a disability evaluation in 
excess of 10 percent for discogenic disease of the lumbar 
spine is denied.  

The claim for entitlement to a disability evaluation in 
excess of 30 percent for hypertensive heart disease is 
denied.  

The claim for entitlement to a disability evaluation in 
excess of 10 percent for ligamentous strain of the left knee 
is denied. 

The claim for entitlement to a disability evaluation in 
excess of 10 percent for ligamentous strain of the right knee 
is denied.

The claim for entitlement a compensable evaluation for 
anterior bony bridging at T11 and T12 is denied.  

The claim for entitlement to a compensable disability 
evaluation for hearing loss of the right ear from January 1, 
1994 to August 19, 1997 is denied.  

The claim for entitlement to a compensable disability 
evaluation for bilateral hearing loss from August 20, 1997 is 
denied.  

The claim for entitlement to a compensable evaluation for 
history of granulomatous disease of the lungs is denied. 

The claim for entitlement to a compensable disability 
evaluation for residuals of  left eyelid laceration scar is 
denied.  



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 101 -


- 1 -


